Exhibit 10.7

Deed of Novation

The Bank of New York Mellon, London Branch

as the Trustee and Paying Agent and the Account Bank

and

VAALCO Gabon (Etame), Inc.

as the Original Party and

VAALCO Gabon S.A.

as the New Party

relating to the Etame Field Trustee and Paying
Agent Agreement (as amended, supplemented
and novated from time to time)

22 June 2017

 

--------------------------------------------------------------------------------

 

 

CONTENTS

﻿

﻿

 

1. DEFINITIONS AND INTERPRETATION

1 

2. EFFECTIVE DATE

2 

3. TPAA

2 

4. NOVATION OF THE TPAA

2 

5. AMENDMENTS TO THE TPAA

3 

6. COUNTERPART

4 

7. GOVERNING LAW AND DISPUTES

4 

APPENDIX 1

6 

TPAA

6 

﻿

﻿

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

THIS DEED is made on 22 June 2017

BETWEEN:

(1)  THE BANK OF NEW YORK MELLON, LONDON BRANCH, with its registered office at
One Canada Square, London E14 5AL, in its capacity as the trustee and paying
agent (the “Trustee and Paying Agent”);

(2)  THE BANK OF NEW YORK MELLON, LONDON BRANCH, with its registered office at
One Canada Square, London E14 5AL, in its capacity as the Account Bank (the
“Account Bank”);

(3)  VAALCO GABON (ETAME), INC., a company incorporated under the laws of the
State of Delaware having its registered office at 1209 Orange Street,
Wilmington, Delaware 19801, United States of America (the “Original Party”); and

(4)  VAALCO GABON S.A., a company incorporated under the laws of Gabon and
having its registered office at Port-Gentil, Zone Industrielle OPRAG – Nouveau
Port, Libreville/Gabon, B.P. 1335 (the “New Party”),

each being referred to individually as a “Party” and collectively as the
“Parties”.

RECITALS:

﻿

(A)  Certain parties to this deed entered into the Etame Field Trustee and
Paying Agent Agreement dated 26 June 2002, as amended on 26 November 2002, 1
February 2006 and 18 June 2014 (the “TPAA”).

(B)  The Original Party transferred its business in Gabon to the New Party
pursuant to the terms of a Business Contribution Agreement dated 29 December
2016 (the “BCA”).

(C)  The Original Party has agreed to transfer its rights, obligations and
liabilities under the TPAA to the New Party as part of the business transfer.

(D)  The Original Party and the New Party desire to novate the TPAA such that,
with effect from the Effective Date, the Trustee and Paying Agent and the
Account Bank shall release the Original Party from its obligations and
liabilities in respect of the TPAA and the New Party shall assume all the
rights, obligations and liabilities of the Original Party arising under the TPAA
on the terms and subject to the provisions set out in this deed.

THE PARTIES AGREE AS FOLLOWS:

1.  DEFINITIONS AND INTERPRETATION

1.1  In this deed, save where expressly provided in this deed or as the context
requires, capitalised terms used but not defined in this deed will have the
meanings given to them in the TPAA.

1.2  In this deed:





--------------------------------------------------------------------------------

 

 

“Effective Date” has the meaning given in the FPSO Contract Deed of Novation;
and

“FPSO Contract Deed of Novation” means the deed of novation dated on or about
the date of this deed and entered into between the New Party, the Original
Party, Tinworth Pte Limited and Tinworth Limited, in relation to the Contract
for the Provision and Operation of an FPSO for the Etame Field dated 20 August
2001 between the Original Party and Tinworth Limited, as amended, supplemented
and novated from time to time.

1.3  Construction

Section 1.2 of the TPAA shall be deemed to be set out in full in this deed, but
as if references in that article to the TPAA were references to this deed.

2.  EFFECTIVE DATE

2.1  This deed shall take effect on the Effective Date.

2.2  The Original Party and the New Party shall promptly notify the Trustee and
Paying Agent and the Account Bank in writing when the Effective Date occurs.

3.  TPAA

The Original Party hereby states to the New Party that the copy of the TPAA is
appended to this deed at appendix 1 and is a true and complete copy thereof.

4.  NOVATION OF THE TPAA

In consideration of the promises and the mutual covenants and agreements and
obligations set out below and to be performed, each Party severally agrees that,
with effect on and from the Effective Date:

4.1  the Original Party shall cease to be a party to the TPAA and the New Party
shall become a party to the TPAA;

4.2  the New Party undertakes and covenants with the Trustee and Paying Agent
and the Account Bank to observe, perform, discharge and be bound by all
liabilities, obligations, duties and claims of the Original Party arising under
or in connection with the TPAA in the place of the Original Party whether
actual, accrued, contingent or otherwise, and whether arising on, before or
after the Effective Date, as if the New Party had at all times been a party to
the TPAA in place of the Original Party and each act or omission of the Original
Party under the TPAA had been an act or omission of the New Party;

4.3  the Trustee and Paying Agent and the Account Bank release and discharge the
Original Party from all liabilities, obligations, duties and claims to the
extent that those liabilities, obligations, duties and claims are assumed by the
New Party in accordance with the provisions of this deed and the Trustee and
Paying Agent and the Account Bank hereby accepts the assumption of such
liabilities and obligations by the New Party in place of the Original Party, as
if the New Party had at all times been a party to the TPAA in place of the
Original Party;



--------------------------------------------------------------------------------

 

 

4.4  the Trustee and Paying Agent and the Account Bank undertake with the New
Party to observe, perform, discharge and be bound by all liabilities,
obligations, duties and claims of the Trustee and Paying Agent and the Account
Bank arising under or in connection with the TPAA whether actual, accrued,
contingent or otherwise, and whether arising on, before or after the Effective
Date, as if the New Party had at all times been a party to the TPAA in place of
the Original Party; and

4.5  the Original Party releases and discharges each of the Trustee and Paying
Agent and the Account Bank from their respective liabilities, obligations and
duties arising under or in connection with the TPAA to the extent that those
liabilities, obligations and duties are owed to the New Party in accordance with
the provisions set out in this deed and the Trustee and Paying Agent and the
Account Bank hereby agree that those liabilities, obligations and duties are
owed to the New Party in place of the Original Party as if the New Party had at
all times been a party to the TPAA in place of the Original Party.

5.  AMENDMENTS TO THE TPAA

5.1  Each Party severally agrees that, with effect on and from the Effective
Date:

(a)  all references to “VAALCO Gabon (Etame), Inc.” in the TPAA shall be
replaced with “VAALCO Gabon S.A.”;

(b)  in section 9.6(a) (Notices) of the TPAA the Original Party's details shall
be deleted and the New Party's details shall be deemed to be inserted as
follows:

VAALCO Gabon S.A.
Port-Gentil, Zone Industrielle OPRAG – Nouveau Port, Libreville/Gabon
B.P. 1335
Attention: Managing Director
 
With a CC to:  VAALCO Energy Inc.
9800 Richmond Avenue, Suite 700
Houston, Texas  77042
Attention:  General Counsel
 
Telephone Number: +1 713 623 0801

(c)  in the definition of “TINWORTH” in the TPAA the reference to “TINWORTH
Ltd., a Bermudian corporation” shall be replaced with “TINWORTH Pte. Limited”;
and

(d)  the definition of “FPSO Contract” in the TPAA shall be deleted and a new
definition shall be deemed to be inserted as follows:

“FPSO Contract” shall mean the Contract for the Provision and Operation of an
FPSO for the Field dated August 20, 2001, between the Operator, TINWORTH and
TINWORTH Gabon S.A., as the same has been or may be modified, supplemented,
amended or novated, including any extension or renewal thereof.”



--------------------------------------------------------------------------------

 

 

5.2  Save as herein expressly provided, all provisions of the TPAA shall remain
in full force and effect and binding on the Trustee and Paying Agent, Account
Bank and New Party on and from the Effective Date.

6.  COUNTERPART

6.1  This deed may be executed in any number of counterparts which together
shall constitute one agreement and this deed shall not come into force and
effect until it is properly executed by or on behalf of each of the Parties and
is duly dated.

6.2  Delivery of an executed signature page of a counterpart in AdobeTM Portable
Document Format (PDF) sent by electronic mail shall take effect as delivery of
an executed counterpart of this deed.  If this method is adopted, without
prejudice to the validity of such deed, each Party shall provide the other
Parties with the original of such page as soon as reasonably practicable
thereafter.

7.  GOVERNING LAW AND DISPUTES

The provisions of sections 9.4 (Disputes and Submission to Jurisdiction) and 9.9
(Applicable Law) of the TPAA shall apply to any dispute, controversy or claim
arising out of or in connection with this deed, including any question regarding
its existence, validity, formation or termination, and shall be deemed to be
incorporated into this deed, mutatis mutandis.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this deed has been executed and delivered as a deed on 22
June 2017.

﻿

﻿

 

 

The Trustee and Paying Agent

 

 

﻿

 

 

For and on behalf of

)

 

THE BANK OF NEW YORK MELLON, LONDON

)

[SIGNED]

BRANCH.

)

 

﻿

 

 

﻿

 

 

The Account Bank

 

 

﻿

 

 

For and on behalf of

)

 

THE BANK OF NEW YORK MELLON, LONDON

)

[SIGNED]

BRANCH.

)

 

﻿

 

 

﻿

 

 

Original Party

 

 

﻿

 

 

For and on behalf of

)

 

VAALCO GABON (ETAME), INC.

)

[SIGNED]

﻿

)

 

﻿

 

 

New Party

 

 

﻿

 

 

For and on behalf of

)

 

VAALCO GABON S.A.

)

[SIGNED]

﻿

)

 

﻿

 

 

Acknowledged and consented to by:

 

 

﻿

 

 

For and on behalf of

)

 

TINWORTH PTE. LIMITED

)

[SIGNED]

﻿

)

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

APPENDIX 1

TPAA

 

--------------------------------------------------------------------------------

 

 

VAALCO GABON (ETAME), INC.

And

J.P. MORGAN TRUSTEE AND DEPOSITARY COMPANY LIMITED

And

JPMORGAN CHASE BANK, LONDON BRANCH







﻿

﻿

ETAME FIELD
TRUSTEE AND PAYING AGENT AGREEMENT

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

﻿

 

 

Clause

Page

1.

DEFINED TERMS

1 

2.

RECEIPT OF FUNDS

7 

3.

DISBURSEMENTS WITH RESPECT TO GOVERNMENT PAYMENTS

13 

4.

ESTABLISHMENT OF ETAME OPERATING ACCOUNT

13 

5.

DISBURSEMENTS WITH RESPECT TO TRUSTEE COMPENSATION AND THE TINWORTH RESERVE
ACCOUNT

13 

6.

PROCEDURES RESPECTING ACCOUNTS AND SECURITY INTERESTS UNDER THIS AGREEMENT

15 

7.

INVESTMENT OF FUNDS HELD IN ACCOUNTS UNDER THIS AGREEMENT

16 

8.

CONCERNING THE TRUSTEE AND PAYING AGENT AND ACCOUNT BANK

17 

9.

MISCELLANEOUS

27 

﻿

﻿

 

 

SCHEDULE A

CONSORTIUM MEMBERS ACCOUNT AND SUBORDINATE SECURED PARTY DESIGNATIONS

36 

SCHEDULE B

TRUSTEE AND PAYING AGENT AND ACCOUNT BANK FEE SCHEDULE

37 

SCHEDULE C

FUNDS TRANSFER CONFIRMATION CONTACT PARTY DESIGNATION

38 

SCHEDULE D

TINWORTH DRAW NOTICE

39 

SCHEDULE E

FORM OF NOTICE OF ASSIGNMENT OF CRUDE OIL SALES CONTRACT

41 

SCHEDULE F

FORM OF ACKNOWLEDGEMENT OF CRUDE OIL SALES CONTRACT ASSIGNMENT

43 

SCHEDULE G

FORM OF NOTICE OF ASSIGNMENT

44 

SCHEDULE H

FORM OF ACKNOWLEDGEMENT OF ASSIGNMENT

46 

SCHEDULE I

FORM OF DEED OF ACCESSION

50 

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT, made as of the 26th day of June, 2002 between VAALCO GABON
(ETAME), INC., a Delaware corporation (“VGEI”), on behalf of itself, in its
capacity as Operator acting under the Operating Agreement and as a Consortium
Member and on behalf of each other Consortium Member under the Operating
Agreement, J.P. Morgan Trustee and Depositary Company Limited having its
registered office at 125 London Wall, London EC2Y 5AJ as Trustee and Paying
Agent and JPMorgan Chase Bank, London Branch (the “Bank”), acting through its
branch located at Trinity Tower, 9 Thomas More Street, London, England E 1W 1YT
as Account Bank (all capitalized terms in the Preface and Recitals are
hereinafter defined under Section 1 below).

WITNESSETH:

WHEREAS,  VGEI, as the Operator and on behalf of the Consortium Members, will be
executing Crude Oil Sales Contracts;

WHEREAS, each Crude Oil Sales Contract will provide that the Buyer shall pay
Crude Oil Sales Contract Revenues due thereunder to the Etame Revenue Account;

WHEREAS, pursuant to the FPSO Contract between VGEI, as Operator, and TINWORTH,
TINWORTH is entitled to receive certain Compensation subject to the terms and
conditions thereof secured by the TINWORTH Reserve Account created and funded as
provided herein;

WHEREAS, from time to time Consortium Members may enter into financing
agreements with Subordinate Secured Parties and assign as security therefor,
subject to funding Government Payments, Fees and Expenses and Additional
Remuneration of the Trustee and Paying Agent and of the Account Bank and the
TINWORTH Reserve Account (as provided herein), their pro rata share of Crude Oil
Sale Contract Revenues;

WHEREAS, to secure payment of amounts due to (i) TINWORTH under the FPSO
Contract and (ii) the several obligations of the Consortium Members to their
Subordinate Secured Parties, VGEI, as the Operator and on behalf of the
Consortium Members, wishes to assign its rights and their respective rights to
the Crude Oil Sales Contract Revenues in respect of the related Crude Oil Sales
Contracts to the Trustee and Paying Agent upon the terms and conditions set
forth in this Agreement;

WHEREAS, amounts paid with respect to the Crude Oil Sales Contract Revenues in
respect of the Crude Oil Sales Contracts will be received, held, managed and
disbursed by the Trustee and Paying Agent (as provided herein);

NOW,  THEREFORE, in consideration of the mutual agreements contained herein, the
Parties hereto agree as follows:

1.  DEFINED TERMS

1.1.  The following defined terms shall have the meanings set forth below, such
meanings to be applicable to both the singular and the plural forms of such
expressions:





--------------------------------------------------------------------------------

 

 

“Accession Deed” shall have the meaning set forth in Section 2.9.

“Accounts” shall mean the Etame Reserve Account, the Etame Operating Account and
the TINWORTH Reserve Account.

“Account Bank” shall mean the JPMorgan Chase Bank or any Successor appointed
pursuant to Section 8.7.

“Account Bank’s Office” shall mean the office of the Account Bank, the address
of the first Account Bank being set out in Section 9.6 or any other office of
the Account Bank in London, the address of which is notified to the Operator and
TINWORTH, with copies to any Subordinate Secured Parties, by the Account Bank
pursuant to Section 9.6 or the office specified in an instrument delivered by
any Successor.

“Agreement” shall mean this Etame Field Trustee and Paying Agent Agreement, as
modified, supplemented or amended from time to time in accordance with the terms
hereof.

“Applicable Law” shall have the meaning set forth in Section 9.9.

“Assigned Property” shall mean the property subject to the Crude Oil Sales
Contracts Assignments.

“Authority” any national, supranational, regional or local government or
governmental, administrative, fiscal, judicial, or government-owned body,
department, commission, authority, tribunal, agency or entity, or central bank
(or any person, whether or not government owned and howsoever constituted or
called, that exercises the functions of a central bank);

“Authorisation” any consent, registration, filing, agreement, notarization,
certificate, license, approval, permit, authority or exemption from by or with
any Authority, whether given by express action or deemed given by failure to act
within any specified time period and all corporate, creditors’ and stockholders’
approvals or consents;

“Bank” shall have the meaning set forth in the introduction to this Agreement.

“Beneficiaries” shall have the meaning set forth in Section 2.4.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banking institutions in London and New York are authorized or
obligated by law to remain closed.

“Buyers” shall mean collectively each of the buyers of Crude Oil under the Crude
Oil Sales Contracts and their respective successors and permitted assigns
thereunder.

“Charter” the articles of incorporation and bylaws and/or such other
constitutive documents, howsoever called;

“Collection Actions” shall have the meaning set forth in Section 2.7(f).





--------------------------------------------------------------------------------

 

 

“Compensation” shall mean all charter rate, operating rate and any other
compensation whatsoever payable by the Operator to TINWORTH in accordance with
their obligations and liabilities under the FPSO Contract.

“Consortium Members” shall mean collectively VGEI, PetroEnergy, Pan African
Energy, Sasol, WAAL and NISSHO, and in each case its successors and permitted
assigns under the Production Sharing Contract and the Operating Agreement.

“Consortium Member Accounts” shall mean the designated deposit accounts for each
Consortium Member as designated on Schedule A hereto.

“Crude Oil” shall mean crude oil produced from the Field.

“Crude Oil Sales Contract Revenues” shall mean each amount payable in ‘U.S.
Dollars pursuant to sales of Crude Oil exported from the Project and any amounts
payable on account of interest due by reason of the late payment for Crude Oil
under the Crude Oil Sales Contracts, in each case net of sales commissions
provided for in the Crude Oil Sales Contracts or in any sales agency agreements
entered into in connection therewith,

“Crude Oil Sales Contracts” shall mean each and all of the sales contracts for
the marketing and sale of Crude Oil from the Project to be entered into either
by:

(i)  the Operator on behalf of itself, the Consortium Members and the Government
of Gabon and its assigns and each of the Buyers thereof; and

(ii)  such Consortium Members who elect to take in kind and separately sell its
share of Crude Oil from the Project directly and each of the Buyers thereof;

as the same may be modified, supplemented or amended, including any extension or
renewal thereof.

“Crude Oil Sales Contracts Assignment” shall have the meaning set forth in
Section 2.7 (a).

“Crude Sharing Agreement” shall mean any agreement entered into between the
Operator and any Consortium Member under which such Consortium Member elects to
take in kind its share of Crude Oil from the Project and to sell it directly
under a Crude Oil Sales Contract.

“Eligible Bank” means the Bank or any of the Bank’s affiliates or any other bank
or trust company with a registered office or branch in London, England, provided
the Bank or its relevant affiliate or such other bank or trust company has
capital and surplus of at least US $500,000,000 and whose Long term senior debt
is rated at least “A” by Standard & Poor’s Corporation or its successor or at
least “A3” by Moody’s Investors Service, Inc. or its successor, or any
equivalent rating, issued by such services or successors, as from time to time
may be in effect.

“Environmental Law” shall mean all applicable laws, including common law,
orders, decrees, permits, rules or regulations pertaining to the environment,
health and safety, hazardous substances, or the environmental conditions on,
under, or about the Field, the Project or the loading, storage, off-loading and
transportation of Crude Oil from the Field.





--------------------------------------------------------------------------------

 

 

“Environmental Liability” shall mean any liability under any Environmental Law.

“Etame Operating Account” shall mean the account established and maintained
pursuant to Section 4.1 by the Trustee and Paying Agent in the Trustee and
Paying Agent’s name with the Account Bank, having the designation “JPMTDC
Re:  Etame Operating Account” and account number 24690601.

“Etame Revenue Account” shall mean the account established and maintained
pursuant to Section 2.1 by the Trustee and Paying Agent in the Trustee and
Paying Agent’s name with the Account Bank, having the designation “JPMTDC
Re:  Etame Revenue Account” and account number 24690602.

“Fees and Expenses” shall have the meaning set forth in Section 8.2.

“Field” shall mean the Etame Field located offshore Gabon and more particularly
described in the Production Sharing Contract and the Operating Agreement.

“Final Compensation Payment” shall mean the final payment for Compensation due
and owing to TINWORTH under the FPSO Contract.

“Finance Document” means any agreement or deed relating to the transactions
contemplated by this Agreement, other than this Agreement.

“FPSO Contract” shall mean the Contract for the Provision and Operation of an
FPSO for the Field dated August 20, 2001, between the Operator and TINWORTH, as
the same may hereafter be modified, supplemented or amended, including any
extension or renewal thereof.

“Gabon” shall mean the Republic of Gabon.

“Government” shall mean the government of Gabon.

“Government Payments” shall mean any funds to be disbursed by the Trustee and
Paying Agent to the Government under Section 3.1.

“Investment Designation” shall have the meaning set forth in Section 7.1.

“Letters of Credit” shall mean each irrevocable and transferable letter of
credit or any similar payment security provided by a Buyer in favor of the
Operator, any Consortium Member or Trustee and Paying Agent to provide for the
payment when due of the purchase price of Crude Oil sold pursuant to the Crude
Oil Sales Contracts.

“NISSHO” shall mean Nissho Iwai Corporation, a Japanese corporation,

“Operating Agreement” shall mean the joint operating agreement effective as of
April 4, 1997 between VGEI, VAALCO Energy (Gabon), Inc., WAAL, Petrofields
Exploration & Development Co. Inc. and Alcorn Petroleum and Mineral Corporation,
as the same has been and may hereafter be modified, supplemented or amended,
including any extension or renewal thereof and any successors of the original
parties.





--------------------------------------------------------------------------------

 

 

“Operator” shall mean VGEI, the designated Operator pursuant to the Operating
Agreement and its successors and permitted assigns under the Operating Agreement
and the Production Sharing Contract.

“Pan African Energy” shall mean Pan African Energy Gabon Corporation, (formerly
known as VAALCO Energy (Gabon), Inc.), a Delaware Corporation.

“Party” shall mean each of the Trustee and Paying Agent, the Account Bank and
the Operator.

“Payment Default” shall have the meaning set forth in Section 5.3.

“Payment Due Date” shall mean the date on which the Buyer must pay the amount
due under the relevant Crude Oil Sales Contract to the Operator or, as the case
may be, the relevant Consortium Member.

“Permitted Investments” shall mean any of the following investments having a
maturity date not later than the Business Day immediately preceding the date on
which it is anticipated the proceeds thereof will be required in order to make
any payment hereunder and in any event not more than one year from the date the
investment is acquired by the Trustee and Paying Agent:  (i) Eurodollar time
deposits with Eligible Banks, (ii) Eurodollar certificates of deposit of
Eligible Banks, (iii) commercial paper, finance company paper or bonds
denominated in Eurodollars of any issuer, including Trustee and Paying Agent or
any of its affiliates, or (iv) money market funds, provided that in the case of
any investments described in either clause (iii) or (iv) above, such investments
shall be rated not less than “P-I” by Moody’s Bank Credit Report Service or its
successors and “A-1 +” by Standard & Poor’s Corporation CD Ranking Service or
its successors, or any equivalent rating, issued by such services or successors,
as from time to time may be in effect, all in accordance with Section 7.1.

“PetroEnergy” shall mean PetroEnergy Resources Corporation, a Philippine
corporation.

“Production Sharing Contract” shall mean the Production Sharing Contract
executed by VGEI and VAALCO Energy (Gabon), Inc. with the Ministry of Petroleum
of Gabon on July 6, 1995, as the same has been and may hereafter be modified,
supplemented or amended, including any extension or renewal thereof.

“Project” shall mean the floating production storage and offloading system and
the three oil wells existing in the Field and such other wells or facilities as
may be added to develop the Field.

“Sasol” shall mean Sasol Petroleum International (Pty) Ltd., a South African
Corporation.

“Secured Obligations” shall mean collectively such obligations owed by the
Operator, for itself and as agent for and on behalf of the other Consortium
Members to TINWORTH under the FPSO Contract and the several obligations, if any,
owed by the Consortium Members to their respective Subordinate Secured Parties.

“Security” shall mean the security created or expressed to be created in favour
of the Trustee and Paying Agent pursuant to this Agreement.





--------------------------------------------------------------------------------

 

 

“Subordinate Secured Parties” shall mean, at any time, the party or parties
identified in Schedule A that a Consortium Member has notified in writing to the
Operator, the Trustee and Paying Agent and the Account Bank is a secured
creditor with respect to such Consortium Member’s share of the Crude Oil Sales
Contract Revenues and a beneficiary of the Crude Oil Sales Contract Assignment
with respect to such share.

“Successor” shall have the meaning set forth in Section 8.7.

“Tax” shall mean all present and future taxes, levies, imposts or duties
(including value added and stamp duties) whatsoever and wheresoever imposed.

“TINWORTH” shall mean TINWORTH Ltd., a Bermudian corporation or its successor.

“TINWORTH Draw Notice” shall mean a written notification in form of Schedule D
attached hereto as provided in Section 5.3.

“TINWORTH Reserve Account” shall mean the account established pursuant to
Section 5.1 by the Trustee and Paying Agent in the Trustee and Paying Agent’s
name with the Account Bank, having designation “JPMTDC:  TINWORTH Reserve
Account” and account number 24690603.

“TINWORTH Reserve Account Maximum Balance” shall have the meaning set forth in
Section 5.2.

“Trustee Acts” shall mean the Trustee Act 1925 and the Trustee Act 2000 of
England and Wales.

“Trustee and Paying Agent” shall mean the person designated as such by the
Operator pursuant to Section 2.1 or any Successor appointed pursuant to Section
8.7.

“Trustee and Paying Agent’s Office” shall mean the office of the Trustee and
Paying Agent, the address of the first Trustee and Paying Agent being set out in
Section 9.6 or any other office of the Trustee and Paying Agent in London, the
address of which is notified to the Operator and TINWORTH, with copies to any
Subordinate Secured Parties, by the Trustee and Paying Agent pursuant to Section
9.6 or the office specified in an instrument delivered by any Successor.

“Trust Funds” shall have the meaning set forth in Section 2.4.

“Trust Property” shall mean the property held by the Trustee and Paying Agent
upon the terms of the trusts set out in Section 2.4.

“Underlying Security” shall mean all liens, security interests, Letters of
Credit, mortgages or similar rights securing payment by the Buyers of the Crude
Oil Sales Contract Revenues.

“US$” and ‘‘U.S. Dollars” shall mean the lawful currency of the United States of
America.

“VGEI” shall have the meaning set forth in the introduction to this Agreement.

“WAAL” shall mean Western Atlas Afrique, Ltd., a Bermuda Corporation.



--------------------------------------------------------------------------------

 

 

1.2.  Interpretation.

In this Agreement, unless the context otherwise requires:

(a)  headings are for convenience only and do not affect the interpretation of
this Agreement;

(b)  words importing the singular include the plural and vice versa;

(c)  a “person” includes any company, corporation, partnership, trust, estate,
unincorporated organization, joint venture, association, juridical entity,
corporation or other body corporate and any government, state or any political
subdivision, authority or agency thereof;

(d)  a reference to a party, Schedule or Section is a reference to that Section
of, or that party or Schedule to, this Agreement;

(e)  a reference to a party to any document includes that party’s successors and
permitted assigns; and

(f)  a reference to a statute or statutory provision shall be construed as a
reference to such statute or statutory provision as the same shall have been or
may be amended or re-enacted.

2.  RECEIPT OF FUNDS

2.1.  Designation of Trustee and Paying Agent and Etame Revenue Account.

The Operator hereby appoints J.P. Morgan Trustee and Depositary Company Limited
as the Trustee and Paying Agent and J.P. Morgan Trustee and Depositary Company
Limited hereby accepts its appointment as Trustee and Paying Agent and its
obligations hereunder upon and subject to the terms and conditions of this
Agreement.  The Trustee and Paying Agent may delegate all or any of the rights,
powers and discretions vested in it by this Agreement pursuant to Clause 8.1(k).
All Crude Oil Sales Contract Revenues shall be paid to the Trustee and Paying
Agent.  In the event any Consortium Member sells its share of Crude Oil directly
under a Crude Oil Sales Contract such Consortium Member shall, as shall be
required by the Operator under the relevant Crude Sharing Agreement, appoint
J.P. Morgan Trustee and Depositary Company Limited as the Trustee and Paying
Agent to which Crude Oil Sales Contract Revenues under its Crude Oil Sales
Contract shall he paid.  The Trustee and Paying Agent shall establish and
maintain the Etame Revenue Account, to which all Crude Oil Sales Contract
Revenues and any other monies which may be payable to Consortium Members in
respect of any Crude Oil Sales Contract Revenues shall be paid.  The Trustee and
Paying Agent shall deposit in the Etame Revenue Account each amount of Crude Oil
Sales Contract Revenues and any other monies which may be payable to Consortium
Members in respect of any Crude Oil Sales Contract Revenues received by it.

2.2.  The Operator shall and shall cause any Consortium Member selling Crude Oil
directly to send to the Trustee and Paying Agent (i) any Crude Oil Sales
Contract promptly following the execution of the contract and (ii) a copy of
each invoice at the same time that such invoice is sent to the relevant Buyer.



--------------------------------------------------------------------------------

 

 

2.3.  Covenant to Pay.

The Operator on behalf of each of the Consortium Members covenants with the
Trustee and Paying Agent on behalf of itself and as trustee for and on behalf of
the Beneficiaries (as defined below) that the Operator and such Consortium
Members will pay and discharge the Secured Obligations owed to TINWORTH under
the FPSO Contract.

2.4.  Declaration of Trust Funds.

All amounts received in the Etame Revenue Account pursuant to Section 2.1, and
Section 2.1 as applied by Section 2.9, in the Etame Operating Account pursuant
to Section 4.2 and the TINWORTH Reserve Account pursuant to Section 5.2,
 Section 7.1 and Section 7.2 are herein referred to as the “Trust Funds.”  The
Trustee and Paying Agent hereby declares itself trustee of the Trust Funds on
trust for itself, the Operator, the Consortium Members, TINWORTH and the
Subordinate Secured Parties each as the case may be (being the beneficiaries
hereto) the “Beneficiaries” and shall hold the Trust Funds and the benefit of
all related rights in trust for the Beneficiaries in accordance with their
respective rights hereunder. Such funds shall be held upon trust for the benefit
of those having a right to receive disbursements and distributions to the extent
provided in this Agreement.

2.5.  Amounts Received.

(a)  In the event the Trustee and Paying Agent receives any amount from any
person which amount is not designated for the Etame Revenue Account or for any
other account established or to be established hereunder, or an amount in
relation to which it has not received a notification from the Operator, the
Trustee and Paying Agent shall request instructions from the Operator as to the
proper account designation of the amount received and shall deposit such amount
in the account or accounts specified in the designation given by the Operator.

(b)  If the Operator receives any sum which, pursuant to this Agreement, should
have been paid to the Trustee and Paying Agent, that sum shall be held by the
Operator on trust for the Beneficiaries and shall promptly be paid to the
Trustee and Paying Agent in accordance with this Agreement.

2.6.  Currency Conversion.

If the Trustee and Paying Agent recovers a payment in a currency other than US
dollars, the Trustee and Paying Agent may convert the moneys received or
recovered by the Trustee and Paying Agent into US dollars at the spot rate at
which the Trustee and Paying Agent is able to purchase US dollars with the
amount received.

2.7.  Crude Oil Sale Contracts Assignment.

(a)  To the extent permitted or not prohibited by the Crude Oil Sales Contracts,
the Operator on behalf of each of the Consortium Members with full title
guarantee and as continuing security for the payment and discharge of the
Secured Obligations to the Trustee and Paying Agent for the benefit of TINWORTH
and the Subordinate



--------------------------------------------------------------------------------

 

 

Secured Parties assigns by way of security absolutely to the Trustee and Paying
Agent (the “Crude Oil Sales Contracts Assignment”) all the Crude Oil Sales
Contract Revenues in respect of the Crude Oil Sales Contracts to which it is a
party, and all liens, security interests, Letters of Credit, mortgages or
similar rights securing payment by the Buyers of the Crude Oil Sales Contract
Revenues pursuant to the related Crude Oil Sales Contracts, including without
limitation:

(i)  the right to receive all Crude Oil Sales Contract Revenues,

(ii)  payments arising from any claims for damages in respect of Crude Oil Sales
Contract Revenues, and

(iii)  payments received as a result of the Operator, Trustee and Paying Agent
or its assignee compelling performance of the payment of such Crude Oil Sales
Contract Revenues (all of which shall be held by the Trustee and Paying Agent
upon the terms of the trusts set out in Section 2.4 above);

provided however that the Trustee and Paying Agent shall have no right or
obligation (unless instructed to do so by the Operator) to consent or agree to
any amendment, modification or waiver under or with respect to any such Crude
Oil Sales Contract or any such lien, security interest, Letter of Credit,
mortgage or similar right. The Trustee and Paying Agent hereby accepts such
Crude Oil Sale Contracts Assignment in accordance with the terms hereof.

The Operator shall, contemporaneously with the execution of each Crude Oil Sales
Contract to which it is a party, serve a notice of the Crude Oil Sales Contract
Assignment, in the form set out in Schedule E on each Buyer thereunder and the
Operator shall use its reasonable endeavors to procure that each Buyer promptly
executes and delivers to the Trustee and Paying Agent (with a copy thereof to
the Operator, TINWORTH and the Subordinate Secured Parties) an acknowledgement
of the Crude Oil Sales Contract Assignment in the form set out in Schedule
F.  The Operator shall use its reasonable endeavors to obtain any relevant
consent, waiver or acknowledgement necessary to give full effect to the
foregoing assignment to the Trustee and Paying Agent.

(b)  The Operator for itself and on behalf of each of the Consortium Members
represents, warrants and covenants that:

(i)  it has not assigned and will not assign for itself or on behalf of each of
the Consortium Members any of its rights or interests hereby assigned to any
person other than the Trustee and Paying Agent as aforesaid;

(ii)  it has and will have the necessary power to enable it to enter into and
perform its obligations under this Agreement;

(iii)  this Agreement constitutes and will constitute its legal, valid, binding
and enforceable obligation (except as enforcement may be limited by bankruptcy,
moratorium, insolvency, reorganisation or similar laws



--------------------------------------------------------------------------------

 

 

generally affecting creditors’ rights as well as the awards by courts of relief
in lieu of specific performance of contractual provisions); and

(iv)  all necessary authorisations to enable it to enter into this Agreement
have been obtained and are, and will remain, in full force and effect.

(c)  Anything herein to the contrary notwithstanding, the Operator agrees for
the benefit of the Trustee and Paying Agent and for the benefit of each person
having an interest in or right at any time to distribution or disbursement of
Trust Funds hereunder that:

(i)  the Operator shall at all times remain liable to the other party or parties
to each Crude Oil Sales Contract to which the Operator is a party to perform all
of the duties and obligations of the Operator thereunder as if the Crude Oil
Sale Contracts Assignment hereunder had not been made, and

(ii)  the Trustee and Paying Agent shall not have any obligation or liability
under any Crude Oil Sales Contract or in respect of any Crude Oil Sales Contract
Revenue or any lien, security interest, Letter of Credit, mortgage or similar
right securing payment by the Buyers of the Crude Oil Sales Contract Revenues
pursuant to the related Crude Oil Sales Contracts or any other instrument or
agreement securing payment by the Buyers of the Crude Oil Sales Contract
Revenues pursuant to the related Crude Oil Sales Contracts by reason of, or
arising under, this Agreement or be obligated to perform any of the obligations
of the Operator under any thereof or, except as otherwise expressly provided in
Section 2.7(t), to make any payment or to make any inquiry as to the sufficiency
of any payment received by it or to present or file any claim or to take any
other action to collect or enforce any claim for or right to any payment or
security therefor assigned hereunder.

(d)  The Operator on behalf of each of the Consortium Members does hereby
constitute the Trustee and Paying Agent and its respective delegates, the
Operator’s true and lawful attorney irrevocably, with full power (in the name of
the Operator or otherwise on its behalf) to do all acts and all things
(including full power to delegate) and to sign, seal, execute, deliver, perfect
and do all deeds, instruments and documents, acts and things which may be
necessary hereunder and to ask, require, demand, receive, compound and give
acquittance for any and all monies and claims for monies due and to become due
under or arising out of each Crude Oil Sales Contract to which the Operator is a
party and, to endorse any instruments or orders in connection therewith.  The
Operator ratifies and confirms and agrees to ratify and confirm whatever any
attorney appointed hereunder shall do in its capacity as such.  Unless and until
the Trustee and Paying Agent shall take any action or exercise any right under
Section 2.7(t) and shall have notified the Operator to such effect, the Operator
may in its discretion take any such action or exercise any such right.

(e)  The Operator agrees that, subject to the Operating Agreement, the Operator
will, at its own expense, promptly and duly execute and deliver any and all such
further notices,



--------------------------------------------------------------------------------

 

 

instruments and documents and take such further action as the Trustee and Paying
Agent may require or consider necessary in order to obtain the full benefits of
the Crude Oil Sale Contracts Assignment and the rights and powers herein
granted. The Operator shall deliver, and shall cause to be delivered, to the
Trustee and Paying Agent all Crude Oil Sales Contracts and Letters of Credit and
any other security for performance of the Buyers under the Crude Oil Sales
Contracts.  The Operator shall provide, and shall cause to be provided, to the
Trustee and Paying Agent all amendments, modifications or supplements to the
Crude Oil Sales Contracts, the Letters of Credit or any other instruments or
agreements securing payment by the Buyers of the Crude Oil Sales Contract
Revenues pursuant to the related Crude Oil Sales Contracts or the Letters of
Credit; provided however that until the Trustee and Paying Agent shall have
received any such amendment, modification or supplement, it may assume and act
or not act on the basis that the executed original documentation in its
possession is solely authoritative, in effect and binding.

(f)  In the event payment is not made in respect of any Crude Oil Sales Contract
or Letter of Credit when due, the Trustee and Paying Agent shall have no duty to
exercise any right or take any action under any Crude Oil Sales Contract or,
except as set forth in Section 2.8, under any Letter of Credit (“Collection
Actions”).  The Trustee and Paying Agent may, and if instructed in writing by
the Operator, shall appoint the Operator or its nominee as the agent of the
Trustee and Paying Agent to exercise any such right or take any such action
provided that the Trustee and Paying Agent is indemnified and or secured to its
satisfaction.  In acting (or refraining from acting) as such agent of the
Trustee and Paying Agent, the Operator and its assignee shall have all rights,
benefits, powers and protections provided to the Trustee and Paying Agent under
or pursuant to this Agreement.

(g)  Notwithstanding anything to the contrary contained herein, the Trustee and
Paying Agent makes no representation as to the collectability of any lien or
security interest purported to be created hereby, or as to the sufficiency,
validity or genuineness of any instruments or documents at any time assigned or
deposited with the Trustee and Paying Agent hereunder, or any liens purported to
be created hereunder or under any other document referred to or provided for in
this Section.  The Trustee and Paying Agent shall have no duty to do, cause to
be done or advise with respect to any filing or recording or to the maintenance
of any such filing or recording with any governmental agency or office or
otherwise.  The Trustee and Paying Agent shall, if directed by the Operator or
its nominee in accordance with Section 2.7(f), deliver or cause to be delivered
to the Operator such instruments, notices or other documents designed to create,
protect, perfect or effect the Crude Oil Sales Contracts Assignment, which
instruments, notices or other documents shall have been prepared by the Operator
or its nominee and delivered to the Trustee and Paying Agent.

2.8.  Letters of Credit.

(a)  If, as indicated by the relevant invoice, payment for Crude Oil sold
pursuant to a Crude Oil Sales Contract is to be effected by a Letter of Credit,
the Trustee and Paying Agent shall, but only to the extent that the applicable
Letter of Credit (together with all documents required to be presented
thereunder) is in the possession of the Trustee and Paying Agent, draw on the
applicable Letter of Credit in the manner provided therein and for the amount



--------------------------------------------------------------------------------

 

 

then due on the applicable payment due date.  If any invoice under a Crude Oil
Sales Contract is not paid when due in respect of which invoice a Letter of
Credit is held by the Trustee and Paying Agent as security for payment of such
invoice, the Trustee and Paying Agent shall notify the Operator of such event
and the Trustee and Paying Agent shall draw on the applicable Letter of Credit,
in the manner provided therein and for the amount then due, after the lapse of
five (5) calendar days following the applicable payment due date, but in any
event prior to the expiration date of the relevant Letter of Credit.  If the
applicable Letter of Credit is in favour of the Operator or any Consortium
Member, the Trustee and Paying Agent shall request such party to draw on the
Letter of Credit and deposit such funds into the Etame Revenue Account.

(b)  In the event the issuing bank, advising bank or confirming bank, as the
case may be, fails to honor any draw by or on behalf of the Trustee and Paying
Agent under a Letter of Credit, the Trustee and Paying Agent shall promptly
notify the Operator and shall make prompt written demand on the issuing bank,
advising bank or confirming bank.  The Trustee and Paying Agent may, and if
requested by the Operator shall, provided that the Trustee and Paying Agent is
indemnified and/or secured to its satisfaction, take or cause to be taken such
other reasonable action as may be specified by the Operator to, cause the
issuing bank, advising bank or confirming bank to honor such Letter of Credit,
which instructions may be to appoint the Operator or its nominee as the Trustee
and Paying Agent’s agent pursuant to Section 2.7(f).  If the Operator should
directly receive any monies from the issuing bank, advising bank or confirming
bank as a result of such action such monies shall be held on trust by the
Operator and shall immediately be transferred to the Trustee and Paying Agent
and shall be treated as Crude Oil Sales Contract Revenues.

2.9.  Direct Sales/Crude Sharing Agreements.

In the event that any Consortium Member elects to sell its share of Crude Oil
from the Project directly to a Buyer, the Operator shall cause such Consortium
Member to enter into a Crude Sharing Agreement with the Operator whereby such
Consortium Member shall covenant, among other matters, to perform, with respect
to the Crude Oil Sales Contracts and Crude Oil Sales Contract Revenues related
to such Consortium Member’s share of Crude Oil, the obligations of the Operator
under Sections 2.1 (save for the obligation of the Operator referred to in the
4th sentence thereof), 2.2,  2.3,  2.4,  2.5(b),  2.6,  2.7,  2.8,  8.1(a),
 (i),  (m),  (p)(iii), and 9.4(c) as more particularly set forth under such
Crude Sharing Agreement (including, for avoidance of doubt, an obligation of the
Operator to cause any such Consortium Member to duly execute an assignment of
such Consortium Member’s rights under such Crude Oil Sales Contracts to the
Trustee and Paying Agent in accordance with Section 2.5) and to execute an
instrument acceding to this Agreement in substantially the form of Schedule I
hereto (“Accession Deed”).  The Trustee and Paying Agent shall be entitled to
Fees and Expenses and Additional Remuneration in connection therewith pursuant
to Section 8.2 and 8.3.

2.10.  Acceptance of Accession Deeds.

Each of the Parties hereto appoints the Trustee and Paying Agent to receive on
its behalf each Accession Deed delivered to the Trustee and Paying Agent
pursuant to Section 2.9 and to accept and sign it if the Trustee and Paying
Agent has received such documentation from the



--------------------------------------------------------------------------------

 

 

acceding Consortium Member that it, in its sole discretion, requires in order to
comply with all applicable legal and regulatory requirements.  No Accession Deed
shall be effective unless and until accepted and signed by the Trustee and
Paying Agent.  The Trustee and Paying Agent shall be entitled to assume, without
further enquiry, that any such Accession Deeds are duly executed, authentic,
legal, valid, binding and enforceable.

3.  DISBURSEMENTS WITH RESPECT TO GOVERNMENT PAYMENTS

3.1.  Government Payments.

The Trustee and Paying Agent shall as soon as practicable but not more than
three (3) Business Days after receipt of any amount of Crude Oil Sales Contract
Revenues, pay over from the Etame Revenue Account to the Government an amount
specified by the operator as the Government’s share of such amount pursuant to
the Production Sharing Contract (“Government Payments”), which amount shall be
as specified in the notice received by the Trustee and Paying Agent from the
Operator at least three (3) Business Days prior to the due date of each invoice
for the sale of Crude Oil under the relevant Crude Oil Sales Contract, failing
the receipt of which the Trustee and Paying Agent shall act in accordance with
the previous such notice in determining the applicable amount to be paid to the
Government.  Amounts payable to the Government hereunder shall be paid to such
account as shall be specified in writing by the Operator to the Trustee and
Paying Agent.

4.  ESTABLISHMENT OF ETAME OPERATING ACCOUNT

4.1.  Etame Operating Account.

The Trustee and Paying Agent shall establish and maintain the Etame Operating
Account.

4.2.  Funds to be Deposited.

As soon as practicable but no later than two (2) Business Days after receipt by
it of any amount in funds in the Etame Revenue Account, the Trustee and Paying
Agent shall deposit in the Etame Operating Account all amounts in the Etame
Revenue Account in excess of the amount of Government Payments required to be
made pursuant to Section 3.1.

5.  DISBURSEMENTS WITH RESPECT TO TRUSTEE COMPENSATION AND THE TINWORTH RESERVE
ACCOUNT

5.1.  Establishment of TINWORTH Reserve Account.

The Trustee and Paying Agent shall establish and maintain the TINWORTH Reserve
Account.

5.2.  Payment.

Any time funds are deposited in the Etame Operating Account, the Trustee and
Paying Agent shall as soon as practicable after such deposit but in no event
more than two (2) Business Days thereafter pay or deposit such funds in the
following order:





--------------------------------------------------------------------------------

 

 

First, pay Fees and Expenses incurred in accordance with Section 8.2 hereof and
Additional Remuneration incurred in accordance with Section 8.3 hereof.

Second, deposit such amounts in the TINWORTH Reserve Account as may be necessary
to ensure that the credit balance of the TINWORTH Reserve Account, including the
value of any Permitted Investments and accrued interest in accordance with
Section 7, is equal to $2,500,000 (the “TINWORTH Reserve Account Maximum
Balance”).

Third, distribute the balance remaining in the Etame Operating Account, if any,
to each of the Consortium Member’s Accounts the amounts in accordance with their
respective entitlements under Production Sharing Contract and the Operating
Agreement, as shall be specified in the notice received by the Trustee and
Paying Agent from the Operator at least three (3) Business Days prior to the
date of such distribution.

5.3.  TINWORTH Reserve Account Draws.

TINWORTH shall be entitled to draw such amounts out of the TINWORTH Reserve
Account up to the TINWORTH Reserve Account Maximum Balance in the event Operator
fails to pay any Compensation due to TINWORTH under the FPSO Contract on the due
date thereof and after the expiration of any applicable grace periods (a
“Payment Default”), upon five (5) Business Days’ written notice from TINWORTH
(“TINWORTH Draw Notice”) to the Trustee and Paying Agent with copies to the
Operator and each of the Subordinate Secured Parties (as designated on the most
recent Schedule A delivered to TINWORTH pursuant to Section 6.1(b)), declaring
that a Payment Default has occurred under the FPSO Contract and for these
purposes the Trustee and Paying Agent can rely without enquiry on a certificate
from TINWORTH certifying that TINWORTH has sent such copies of the TINWORTH Draw
Notice and the Trustee and Paying Agent shall not be liable for so
acting.  TINWORTH shall have no obligation to confirm that Schedule A is a
complete and current list of Subordinate Secured Parties.  The Trustee and
Paying Agent shall distribute to TINWORTH such amounts in the TINWORTH Reserve
Account up to the TINWORTH Reserve Account Maximum Balance as certified due and
owing under the TINWORTH Draw Notice.  Trustee and Paying Agent shall liquidate
the Permitted Investments to the extent necessary to fund the full amount of the
TINWORTH Draw Notice, whether or not such Permitted Investments have
matured.  Anything herein to the contrary notwithstanding, the Operator on
behalf of itself and each of the Consortium Members agrees for the benefit of
the Trustee and Paying Agent that the Trustee and Paying Agent shall be under no
duty to inquire or seek approval from Operator, any Consortium Member or any
Subordinate Secured Party or any other person with respect to the occurrence or
not of the Payment Default or the right of TINWORTH to receive the amount
requested under the TINWORTH Draw Notice and Trustee and Paying Agent shall have
no liability to the Operator, any Consortium Member or Subordinate Secured Party
to determine or resolve any claims with respect to their rights under the FPSO
Contract, TINWORTH’s Compensation, or any other disputes between TINWORTH and
the Operator thereunder for payment of such amounts.

5.4.  Final Compensation Payment.

After the date of payment of the Final Compensation Payment pursuant to the FPSO
Contract as confirmed by notice from the Operator and TINWORTH to the Trustee
and Paying Agent, the



--------------------------------------------------------------------------------

 

 

Trustee and Paying Agent shall as promptly as practicable convert to cash any
Permitted Investments then held in the TINWORTH Reserve Account and promptly pay
all amounts remaining in the TINWORTH Reserve Account to the Consortium Members’
Accounts in accordance with the instructions as provided by the Operator in the
manner described in Paragraph “Third” under Section 5.1, and thereafter close
the TINWORTH Reserve Account.

6.  PROCEDURES RESPECTING ACCOUNTS AND SECURITY INTERESTS UNDER THIS AGREEMENT

6.1.  Beneficial Rights in Trust Funds.

(a)  TINWORTH shall have under this Agreement or otherwise no claim or interest
in the Etame Revenue Account or Etame Operating Account except to the extent
funds deposited in the Etame Operating Account are to be deposited in the
TINWORTH Reserve Account as provided in Section 5.2.  The funds in the TINWORTH
Reserve Account, up to the TINWORTH Reserve Account Maximum Balance, shall be
held for the benefit of TINWORTH as security for and payment of the
Compensation. Except as provided under Section 7.2, prior to the Final
Compensation Payment, neither Operator nor any Consortium Member or any
Subordinate Secured Party shall have any security interest in the TINWORTH
Reserve Account. TINWORTH has no claim or interest in the Consortium Member
Accounts under this Agreement or otherwise.

(b)  At any time and from time to time any Consortium Member may give notice to
the Trustee and Paying Agent and the Operator that it has assigned with full
title guarantee to its Subordinate Secured Party by way of security absolutely
all of such Consortium Member’s rights in and to the Etame Operating Account
funds substantially in the form of Exhibit G hereto. Upon receipt of such
notice, (i) the Trustee and Paying Agent and Operator shall amend Schedule A as
appropriate and deliver a copy thereof to each of TINWORTH, each of the
Consortium Members and each of their respective Subordinate Secured Parties, if
applicable (ii) the Trustee and Paying Agent and the Operator shall acknowledge
such Subordinate Secured Party’s security interest substantially in the form of
Exhibit H hereto and (iii) thereafter the Trustee and Paying Agent shall
distribute such Consortium Member’s share of the Etame Operating Account funds
to such Consortium Member’s Account as directed in such notice.

6.2.  No overdraft.

None of the Accounts may go to into overdraft.

6.3.  Accounting for Assets.

All assets under the jurisdiction and control of the Trustee and Paying Agent
and held from time to time in the Trust Funds shall be accounted for within the
Etame Revenue Account, Etame Operating Account and TINWORTH Reserve Account
specifying the designated account to which such assets may be allocated and the
place or places at which Permitted Investments may be held in custody for the
account of the Trustee and Paying Agent.  The Trustee and Paying Agent shall
maintain such books of account and other records as may be necessary to ensure
full and proper segregation of the funds credited to such accounts as may be
established by the Trustee and Paying



--------------------------------------------------------------------------------

 

 

Agent hereunder. Such books of account shall be open to inspection by the duly
authorized representatives of the Operator, TINWORTH, the Government, the
Consortium Members and their respective Subordinate Secured Parties at all
reasonable times and upon reasonable notice.

6.4.  Reports.

The Trustee and Paying Agent shall furnish to the Operator, TINWORTH and each
Subordinate Secured Party the following reports:

(a)  Within 20 days after the close of each calendar quarter, a statement
prepared by the Trustee and Paying Agent setting forth the amount and source (by
category) of funds received pursuant to this Agreement and the disbursements of
such funds as disclosed by the records and accounts kept by the Trustee and
Paying Agent pursuant to Section 6.3 during such preceding calendar quarter and
a statement of the cash and investments held in the accounts under this
Agreement as of the end of such period.

(b)  As soon as practicable after its receipt or disbursement of any funds
pursuant to this Agreement, a statement by facsimile transmission or, if so
requested by any party, by e-mail, of such transactions specifying the amount
and the source (by category) of the funds received and disbursed and the amounts
credited or charged to the Etame Revenue Account, the Etame Operating Account,
the TINWORTH Reserve Account and each Consortium Member’s Account.

6.5.  Tax Considerations.

(a)  All payments from the Trust Funds to Consortium Members shall be paid gross
except to the extent required by law and the Trustee and Paying Agent shall be
entitled to deduct or withhold any sum on account of any Tax required or which
in its view is required to be so deducted or withheld or for which it is in its
view liable or accountable by law or practice of any relevant revenue authority
of any jurisdiction and in each case in accordance with the Trustee and Paying
Agent’s usual and customary business practice.

(b)  The Operator shall use reasonable endeavors to procure, on request from the
Trustee and Paying Agent, that each Consortium Member makes such declarations as
may be required (including, without limitation, declarations under paragraph 4
of the Income Tax (Paying and Collecting Agents) Regulations 1996 (as amended))
that may be required to avoid any withholding from payments out of the Trust
Fund that would otherwise be required by law.

7.  INVESTMENT OF FUNDS HELD IN ACCOUNTS UNDER THIS AGREEMENT

7.1.  Permitted Investments.

The Trustee and Paying Agent shall invest amounts held by it from time to time
in the TINWORTH Reserve Account solely in such Permitted Investments
specifically designated by the Operator (as to type, obligor, yield, maturity
and other necessary information) from time to time in writing (“Investment
Designation”); provided that (a) if the Trustee and Paying Agent has not
received an Investment Designation as to any funds required to be invested
hereunder it shall invest such funds



--------------------------------------------------------------------------------

 

 

in an interest bearing deposit account held with the Account Bank and bearing a
rate of interest of the JPMorgan Chase Bank overnight bid rate for deposits in
US dollars less 50 basis points or such other interest rate as may be agreed
from time to time; (b) upon receipt of an Investment Designation, the Trustee
and Paying Agent shall to the extent practicable terminate non-designated
investments to which such Investment Designation applies and re-invest the
proceeds thereof in the Permitted Investments designated therein; and (c) the
Trustee and Paying Agent shall in no event have any liability if a Permitted
Investment not made performs better than any other investment the Trustee and
Paying Agent enters into. For the avoidance of doubt the Trustee and Paying
Agent shall not exercise discretion with regard to the selection of Permitted
Investment except as directed in 7.1(a).  All Permitted Investments shall be and
become part of the Trust Funds and shall be included in the credit balance of
the TINWORTH Reserve Account for the purpose of meeting the TINWORTH Reserve
Account Maximum Balance.  The Permitted Investments shall be valued in
accordance with the Trustee and Paying Agent’s normal banking practice.

7.2.  Interest Allocation.

Interest and any other income arising out of the Permitted Investments shall be
and become a part of the Trust Funds, allocated to the account for which such
investment was made; provided, as of the first Business Day of each calendar
quarter during the term hereof, Trustee and Paying Agent shall transfer to the
Etame Operating Account quarterly all interest and any other income accruing on
amounts in the TINWORTH Reserve Account in excess of the TINWORTH Reserve
Account Maximum Balance.

8.  CONCERNING THE TRUSTEE AND PAYING AGENT AND ACCOUNT BANK

8.1.  In connection with its duties, rights and powers under this Agreement
(including in relation to transactions it may enter into pursuant hereto), the
Trustee and Paying Agent shall be subject to the following:

(a)  Instructions.  The Trustee and Paying Agent shall, except as otherwise
contemplated herein, act solely in accordance with instructions given to it by
the Operator for and on behalf of itself and the Consortium Members.  The
Trustee and Paying Agent shall be entitled to assume that (i) any instruction
received by it from the Operator is duly given by or on behalf of the Consortium
Members, if applicable, in accordance with the terms of the Operating Agreement
and any other applicable Finance Documents, (ii) unless it has received actual
written notice of revocation, that any instructions or directions given by the
Operator have not been revoked and no revocation of any instructions by the
Operator shall affect any action of the Trustee and Paying Agent in reliance
upon such instruction or direction prior the actual receipt of the notice of
revocation, and (iii) the Operator is entitled under the Operating Agreement and
other Finance Documents to give such instructions.  The Trustee and Paying Agent
shall be entitled to request clarification of any instruction or direction and
pending receipt of such clarification to its satisfaction may refrain from
acting and shall have no liability for the consequences thereof.

(b)  Reliance on Certificates.  The Trustee and Paying Agent shall be entitled
to act upon any notice, certificate, request, direction, waiver, receipt or
other document which it in good faith believes to be genuine; and it shall be
entitled to rely upon the due execution,



--------------------------------------------------------------------------------

 

 

validity and effectiveness, and the truth and acceptability of any provisions
contained therein.

(c)  Gross Negligence.  The Trustee and Paying Agent shall not be liable for any
error of judgment or for any act done or omitted by it in good faith or for any
mistake of fact or law, or far anything which it may do or refrain from doing,
except for its own gross negligence or willful misconduct.

(d)  Professional Advice.  The Trustee and Paying Agent may consult with, and
obtain advice from accounting and legal advisers or such other advisers,
consultants and agents as the Trustee and Paying Agent may deem necessary or
advisable and it shall incur no liability or loss and shall be fully protected
in acting in good faith in accordance with the opinion and advice of any such
advisers, consultants or agents, as the case may be.

(e)  No other duties.  The Trustee and Paying Agent shall have no duties other
than those specifically set forth or provided for in this Agreement and shall
not have any implied duties, obligations or responsibilities.  In performing or
carrying out its duties, obligations and responsibilities, the Trustee and
Paying Agent shall be considered to be acting only in a mechanical and
administrative capacity (save as expressly provided in this Agreement).

(f)  Recitals.  The recitals contained herein shall be taken as the statements
of the Operator, and the Trustee and Paying Agent assumes no responsibility for
their correctness.

(g)  Other agreements.  The Trustee and Paying Agent shall have no obligation to
familiarize itself with and shall have no responsibility with respect to any
Finance Document, including, without limitation, the Crude Oil Sale Contracts,
the Operating Agreement and the Production Sharing Contract, relating to the
transactions contemplated by this Agreement nor any obligation to inquire
whether any notice, instruction, statement or calculation is in conformity with
the terms of any such agreement, except for those irregularities, errors or
mistakes apparent on the face of such document or to the knowledge of the
Trustee and Paying Agent.  If, however, any remittance or communication received
by the Trustee and Paying Agent appears erroneous or irregular on its face, the
Trustee and Paying Agent shall be under a duty to make prompt inquiry to the
person or party originating such remittance or communication in order to
determine whether clerical error or inadvertent mistake has occurred.

(h)  Payment in error.  If the Trustee and Paying Agent pays out funds from the
Accounts in error, it shall be entitled to recoup such funds from the party to
whom it paid such funds.

(i)  Representations, defaults, etc.  The Trustee shall be entitled to assume,
unless it has in its capacity as Trustee and Paying Agent for the Beneficiaries
received actual notice to the contrary from the Operator, that any
representation made or deemed to be made hereunder is true and that neither the
Operator nor the Consortium Members are in breach of or default under any of its
obligations under this Agreement.

(j)  Agents.  The Trustee and Paying Agent may, in the conduct of its trust
business, instead of acting personally, employ and pay an agent on any terms,
selected by it whether or not a lawyer or other professional person, to transact
or conduct, or concur in transacting or



--------------------------------------------------------------------------------

 

 

conducting, any business and to do or concur in doing all acts required to be
done by the Trustee and Paying Agent (including the receipt and payment of
money) and the Trustee and Paying Agent shall not be responsible for any
misconduct on the part of any person appointed by it hereunder or be bound to
supervise the proceedings or acts of any such person, provided that the Trustee
and Paying Agent shall exercise reasonable care in selecting any such person;

(k)  Delegates.  The Trustee and Paying Agent may, at any time, delegate by
power of attorney or otherwise to any person for any period, all or any of the
rights, powers and discretions vested in it by this Agreement, including without
limitation to the Account Bank.  The delegation may be made upon any terms and
conditions (including the power to sub‑delegate) and subject to any restrictions
as the Trustee and Paying Agent may think fit in the interest of the
Beneficiaries and it shall not be bound to supervise, or be in any way
responsible for any loss incurred by reason of any misconduct or default on the
part of any delegate or sub‑delegate, provided that the Trustee and Paying Agent
shall exercise reasonable care in selecting any such delegate.

(l)  Co-trustees.  The Trustee and Paying Agent may at any time appoint (and
subsequently remove) any Eligible Bank to act as a separate trustee or as a
co-trustee jointly with it (1) if it considers that appointment to be in the
interests of the Beneficiaries or (ii) for the purposes of confirming to any
legal requirements, restrictions or conditions which the Trustee and Paying
Agent deems to be relevant or (iii) for obtaining or enforcing any judgment in
any jurisdiction, provided that the Trustee and Paying Agent exercises
reasonable care in selecting any such co-trustee and uses reasonable endeavours
to consult with the other Beneficiaries in relation thereto, including, without
limitation, in respect of any remuneration expected to be paid to such
co-trustee.  The Trustee and Paying Agent shall give notice to the Operator and
the Consortium Members of any appointment. Any person so appointed (subject to
the terms of this Agreement) shall have the rights, powers and discretions (not
exceeding those conferred on the Trustee and Paying Agent by this Agreement) and
the duties and obligations as are conferred or imposed by the instrument of
appointment.  The remuneration that the Trustee and Paying Agent may pay to any
person, and any costs and expenses incurred by that person in performing its
functions pursuant to that appointment shall, for the purposes of this
Agreement, be treated as costs and expenses incurred by the Trustee and Paying
Agent.

(m)  No action without indemnification.  The Trustee and Paying Agent may
refrain from acting in accordance with the instructions of the Operator or from
taking any other action hereunder unless and until it has received
indemnification and/or security as it may in its absolute discretion require
(whether by way of advance payment or otherwise) and for all costs, losses,
expenses, claims and liabilities which it may incur or expend or to which it may
be exposed.

(n)  Expending own fluids.  Nothing contained in this Agreement shall require
the Trustee and Paying Agent to expend or risk its own funds or otherwise incur
any financial liability and the Trustee and Paying Agent shall not be obliged to
do or omit anything, including entering into any transaction or incurring any
liability including without limitation any Environmental Liability unless the
Trustee and Paying Agent’s liability is limited in a



--------------------------------------------------------------------------------

 

 

manner satisfactory to it in its absolute discretion.  Nor shall the Trustee and
Paying Agent in any circumstances be obliged to give its own indemnity to any
receiver or delegate or to become a mortgagee in possession.

(o)  Excluded Obligations.  Notwithstanding anything to the contrary expressed
or implied hereunder or in any of the Finance Documents, the Trustee and Paying
Agent shall not:

(i)  be bound to enquire as to the performance, default or any breach by the
Operator, any of the Consortium Members, TINWORTH or any of the Subordinate
Secured Parties of any of their respective obligations hereunder or under any of
the Finance Documents;

(ii)  be bound to assess or keep under review the financial condition,
creditworthiness, condition, value, affairs, status or nature of the Project;

(iii)  except as provided in Sections 6.3 and 6.4, be bound to account to any
other Beneficiary for any sum or the profit element of any sum received by the
Trustee and Paying Agent for its own account;

(iv)  unless ordered to do so by a court of competent jurisdiction, and except
as provided in Section 6.3, be bound to disclose to any other person (including
any other Beneficiary) any confidential information;

(v)  except as specifically set out herein, have or be deemed to have any duty,
obligation or responsibility to, or relationship of trust or agency with, the
Operator or any Consortium Member;

(p)  Exclusion of Liability.  Unless caused directly by its gross negligence or
willful misconduct the Trustee and Paying Agent shall not accept responsibility
or be liable for:

(i)  the adequacy, accuracy and/or completeness of any information supplied by
the Trustee and Paying Agent or any other person in connection with this
Agreement or the transactions contemplated in this Agreement, or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with this Agreement;

(ii)  the legality, validity, effectiveness, adequacy or enforceability of the
Agreement, the Security or the Underlying Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with this Agreement, the security or the underlying
security;

(iii)  any losses to any person or any liability arising as a result of taking
or refraining from taking any action in relation to this Agreement, the
Security, the Underlying Security or otherwise, whether in accordance with an
instruction from the Operator or otherwise;



--------------------------------------------------------------------------------

 

 

(iv)  the exercise of, or the failure to exercise, any judgment, discretion or
power given to it by or in connection with this Agreement or the Security, the
Underlying Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection with
this Agreement, the Security or the Underlying Security; or

(v)  any shortfall which arises on the enforcement of the Security or the
Underlying Security or otherwise.

(q)  Own responsibility.  It is understood and agreed by each Beneficiary
(except the Trustee and Paying Agent and Account Bank) that at all times that
Beneficiary has itself been, and will continue to be, solely responsible for
making its own independent appraisal of and investigation into all risks arising
under or in connection with this Agreement including but not limited to:

(i)  the financial condition, creditworthiness, condition, affairs, status and
nature of the Operator, each of the Consortium Members and each of the Buyers;

(ii)  the financial condition, creditworthiness, condition, value, affairs,
status and nature of the Project;

(iii)  the legality, validity, effectiveness, adequacy and enforceability of
this Agreement and the Security and the Underlying Security and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with this Agreement, the Security
or the Underlying Security;

(iv)  whether that Beneficiary has recourse, and the nature and extent of that
recourse, against the Operator, any Consortium Member, any Buyer or any other
person or any of their respective assets under or in connection with this
Agreement, the transactions contemplated in this Agreement or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with this Agreement;

(v)  the adequacy, accuracy and/or completeness of any information provided by
any person in connection with this Agreement, the transactions contemplated in
this Agreement or any other agreement, arrangement or document entered into,
made or executed in anticipation of, pursuant to or in connection with this
Agreement: and

(vi)  the right or title of any person in or to, or the value or sufficiency of
any part of the Trust Property, the priority of any of the Security, the
Underlying Security or the existence of any security interest affecting the
Trust Property, and the Operator for and on behalf of itself and the Consortium
Members warrants to the Trustee and Paying Agent that it has not relied on and
will not at any time rely on the Trustee and Paying Agent in respect of any of
these matters.



--------------------------------------------------------------------------------

 

 

(r)  No Responsibility to Perfect Security.  The Trustee and Paying Agent shall
not be liable for any failure to:

(i)  require the deposit with, it of any deed or document certifying,
representing or constituting the title of any Beneficiary to any of the Trust
Property;

(ii)  obtain any license, consent or other authority for the execution,
delivery, legality, validity, enforceability or admissibility in evidence of
this Agreement, the Security or the Underlying Security;

(iii)  register, file or record or otherwise protect any of the Security or the
Underlying Security (or the priority of any of the Security or the Underlying
Security) under any applicable laws in any jurisdiction or to give notice to any
person of the execution of this Agreement or of the Security or the Underlying
Security;

(iv)  take, or to require any of the Beneficiaries to take, any steps to perfect
its title to any of the Trust Property or to render the Security or the
Underlying Security effective or to secure the creation of any ancillary
security interest under the laws of any jurisdiction; or

(v)  require any further assurances in relation to this Agreement, the Security
or the Underlying Security.

(s)  Insurance.  Other than as required by applicable law or regulation, the
Trustee and Paying Agent shall not be under any obligation to insure any of the
Trust Property, to require any other person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the Finance
Documents.  The Trustee and Paying Agent shall not be responsible for any loss
which may be suffered by any person as a result of the lack of or inadequacy of
any insurance.

(t)  Custodians and Nominees.  The Trustee and Paying Agent may appoint and pay
any person to act as a custodian or nominee on any terms in relation to any
assets of the trust as the Trustee and Paying Agent may determine, including for
the purpose of depositing with a custodian this Agreement and the Trustee and
Paying Agent shall not be responsible for any loss, liability, expense, demand,
cost, claim or proceedings incurred by reason of the misconduct, omission or
default on the part of any person appointed by it under this Agreement or be
bound to supervise the proceedings or acts of any person, provided that the
Trustee and Paying Agent shall exercise reasonable care in selecting any such
custodian or nominee.

(u)  Acceptance of Title.  The Trustee and Paying Agent shall be entitled to
accept without enquiry, and shall not be obliged to investigate, the right and
title as the Operator or any of the Consortium Members may have to any of the
Assigned Property and shall not be liable for or bound to require any Operator
or any Consortium Member to remedy any defect in its right or title.



--------------------------------------------------------------------------------

 

 

(v)  Illegality.  The Trustee and Paying Agent may refrain from doing anything
which in its opinion will or may be contrary to any relevant law, directive or
regulation of any jurisdiction which would nor might otherwise render it liable
to any person, and the Trustee and Paying Agent may do anything which is, in its
opinion, necessary to comply with any law, directive or regulation.

(w)  Powers Supplemental.  The rights, powers and discretions conferred upon the
Trustee and Paying Agent by this Agreement shall be supplemental to the Trustee
Acts and in addition to any which may be vested in the Trustee and Paying Agent
by general law or otherwise.

(x)  Trustee Division Separate.  In acting as trustee for the Secured Parties,
the Trustee and Paying Agent shall be regarded as acting through its trustee
division which shall be treated as a separate entity from any of its other
divisions or departments and any information received by any other division or
department of the Trustee and Paying Agent may be treated as confidential and
shall not be regarded as having been given to the Trustee and Paying Agent’s
trustee division.

(y)  Disapplication.  Section 1 of the Trustee Act 2000 shall not apply to the
duties of the Trustee and Paying Agent in relation to the trusts constituted by
this Agreement. Where there are any inconsistencies between the Trustee Acts and
the provisions of this Agreement, the provisions of this Agreement shall, to the
extent allowed by law, prevail and, in the case of any inconsistency with the
Trustee Act 2000, the provisions of this Agreement shall constitute a
restriction or exclusion for the purposes of that Act.

(z)  Protection for Account Bank.  If the Trustee and Paying Agent delegates any
of its functions to the Account Bank, then the relevant protective language in
this Agreement (including, without limitation, this Section 8 (including,
without limitation, Sections 8.2,  8.3 and 8.10)) in favour of the
Trustee.  Under no circumstances will the Account Bank be liable to any party
hereto for any consequential loss (inter alia, being loss of business, goodwill,
opportunity or profit) even if advised of such loss or damage).

8.2.  Trustee and Paying Agent Fees.

The Trustee and Paying Agent shall be entitled to receive fees as set forth on
Schedule B hereto for the services to be performed by it hereunder and to be
reimbursed for all properly incurred out-of-pocket expenses incurred by the
Trustee and Paying Agent on a full indemnity basis in connection therewith,
including properly incurred legal fees and expenses (such fees and expenses
payable under this Section 8.2 are referred to herein as “Fees and
Expenses”).  The Trustee and Paying Agent may charge such agreed Fees and
Expenses and the Additional Remuneration (referred to in Section 8.3 below) to
the Etame Operating Account as an expense to be paid under Section 5 prior to
the payment of any other amount thereunder, providing the Operator with such
evidence as to the nature and amount of such expenses as the Operator may
reasonably require.  If the balance in the Etarne Operating Account is
insufficient therefor, the Operator, on behalf of each of the Consortium
Members, but not TINWORTH or the Subordinate Secured Parties, shall pay such
Fees and Expenses and the Additional Remuneration to the Trustee and Paying
Agent.



--------------------------------------------------------------------------------

 

 

8.3.  Exceptional Fees.

In the event of the occurrence of Collection Actions or if payment is not made
on any Crude Oil Sales Contract or Letter of Credit when due or the Trustee and
Paying Agent is requested by the Operator to undertake duties which the Trustee
and Paying Agent, the Operator and the Subordinate Secured Parties agree to be
of an exceptional nature or otherwise outside the scope of the normal duties of
the Trustee and Paying Agent under this Agreement, the Operator shall pay to the
Trustee and Paying Agent any additional remuneration (together with any
applicable VAT) as the Operator and the Subordinate Secured Parties shall have
consented to, such consent not to be unreasonably withheld.  If the Trustee and
Paying Agent, the Operator and the Subordinate Secured Parties fail to agree
upon the nature of the duties or upon such Additional Remuneration, that dispute
shall be determined by an investment bank (acting as an expert and not as an
arbitrator) selected by the Trustee and Paying Agent and approved by the
Operator and the Subordinate Secured Parties or, failing approval, nominated (on
the application of the Trustee and Paying Agent) by the President for the time
being of the Law Society of England and Wales (the costs of the nomination and
of the investment bank being payable by the Operator) and the determination of
any investment bank shall be final and binding upon the Beneficiaries.  Such
remuneration payable under this Section 8.3 is referred to herein as “Additional
Remuneration”.

8.4.  Stamp Taxes.

The Operator shall pay all stamp, registration, notarial and other taxes or fees
to which this Agreement, the security or any judgment given in connection with
them, is or at any time may be, subject and shall, from time to time, indemnify
the Trustee and Paying Agent on demand against any liabilities, costs, claims
and expenses resulting from any failure to pay or any delay in paying any tax or
fee.

8.5.  Interest on Demands.

If the Operator fails to pay any amount payable by it to the Trustee and Paying
Agent under this Agreement on its due date interest shall accrue on the overdue
amount (and be compounded with it) from the due date up to the date of actual
payment (both before and after judgment and to the extent interest at a default
rate is not otherwise being paid on such sum) at the rate which is one per cent.
per annum over the rate at which the Trustee and Paying Agent was being offered,
by prime banks in the London Interbank Market, deposits in an amount comparable
to the unpaid amounts in the currencies of those amounts for such period(s) as
the Trustee and Paying Agent may from time to time select.

8.6.  Resignation and Termination.

(a)  The Trustee and Paying Agent may, at any time, without assigning any reason
and without being responsible for the costs and expenses occasioned thereby, by
notice to the Operator and TINWORTH tender its resignation as Trustee and Paying
Agent under this Agreement.

(b)  The Operator may, with consent of TINWORTH and Subordinate Secured Parties,
at any time by notice given by it, terminate the Trustee and Paying Agent’s
appointment hereunder. Such resignation or termination shall be effective as
from the appointment of a



--------------------------------------------------------------------------------

 

 

successor as hereinafter provided and when all the Security has been transferred
to such successor.

8.7.  Appointment of Successor.

(a)  Within 45 days of receipt of a notice of resignation or issuance of a
notice of termination, the Operator shall appoint a successor, being an Eligible
Bank, acceptable to TINWORTH and the Subordinate Secured Parties.  The proposed
successor bank (the “Successor”) shall promptly give notice of its appointment
to the Trustee and Paying Agent and shall execute and deliver to each of the
Parties an instrument in writing accepting its appointment hereunder which shall
specify the office of the Successor in London which is to be that Trustee and
Paying Agent’s Office for the purpose of this Agreement.

(b)  If in any case a Successor shall not be appointed pursuant to the foregoing
provisions of this Section 8.7 within the 45 days aforesaid, the Trustee and
Paying Agent may be entitled on behalf of the Operator to appoint a Successor
being an Eligible Bank of good standing.

8.8.  Successor Vested with Rights.

Upon and from the execution and delivery of the instrument in writing appointing
the successor and the transfer of all the Security to the Successor, the
Successor without any further act or deed shall become fully vested with all the
rights, powers and duties and subject to all the obligations of the Trustee and
Paying Agent hereunder, but the retiring Trustee and Paying Agent shall be
discharged from any further obligation under this Agreement, but shall retain
the benefit of this Section 8.

8.9.  Payments After Notice.

Upon and from the date of notification from any Successor, any person required
to pay amounts to the Trustee and Paying Agent under this Agreement shall pay
the Successor at its office specified as aforesaid all amounts described herein
as payable to the Trustee and Paying Agent.

8.10.  Indemnification.

The Operator on behalf of itself and the Consortium Members hereby irrevocably
and unconditionally agrees to indemnify, and keep fully and effectively (and on
an after-Tax basis) indemnified, the Trustee and Paying Agent against all
actions, proceedings, claims, demands, losses, damages, liabilities, calls,
assessments, costs, charges and expenses, which may be brought or preferred
against or incurred by the Trustee and Paying Agent (otherwise than as a result
of its gross negligence or willful misconduct) in connection with the Trust
Fund, this Agreement or the performance of the Trustee and Paying Agent’s
obligations hereunder including, without prejudice to the generality of the
foregoing, any Tax, other than tax on or attributable to the income earned by
the Trustee and Paying Agent for which the Trustee and Paying Agent is or may be
liable or accountable in connection with the Trust Fund, this Agreement or the
performance of the Trustee and Paying Agent’s obligations hereunder.



--------------------------------------------------------------------------------

 

 

8.11.  Trustee and Paying Agent in Individual Capacity.

The Trustee and Paying Agent, in its individual capacity, or any affiliate
thereof shall have the same rights, powers and authority to enter into any
deposit agreement, loan agreement or any other banking or business relationship
permitted by law with any of the Government, the Operator, the Consortium
Members, TINWORTH or the Subordinate Secured Parties as though it were not the
Trustee and Paying Agent under this Agreement.

8.12.  Set-Off.

The Trustee and Paying Agent is entitled at any time to exercise rights of
set-off against (or otherwise make a deduction from) the Trust Fund, in relation
to any payment due to the Trustee and Paying Agent under this Agreement in
respect of any indemnification, Fees and Expenses or Additional Remuneration.

8.13.  Security Procedures.

In the event funds transfer instructions are given (other than in writing at the
time of execution of this Agreement), whether in writing, by facsimile or
otherwise, the Trustee and Paying Agent is authorized to seek confirmation of
such instructions by telephone call-back to the person or persons designated on
Schedule C and the Trustee and Paying Agent may rely upon the confirmation of
anyone purporting to be the person or persons so designated. In the event
Trustee and Paying Agent is unable to obtain a call-back within two (2) Business
Days the Trustee and Paying Agent shall proceed on the written instructions as
originally received.  The persons and telephone numbers for call-backs may be
changed only by written instructions actually received and acknowledged by the
Trustee and Paying Agent.  The Trustee and Paying Agent in any funds transfer
may rely solely upon any account numbers or similar identifying numbers provided
by the Operator, the Consortium Members, TINWORTH or the Subordinate Secured
Parties identifying:

(i)  the beneficiary,

(ii)  the beneficiary’s bank, or

(iii)  an intermediary bank.

The Trustee and Paying Agent may apply any of the Trust Funds for any payment
order it executes using any such identifying number, even where its use may
result in a person other than the beneficiary being paid, or the transfer of
funds to a bank other than the beneficiary’s bank or an intermediary bank
designated. The Parties acknowledge that these security procedures are
commercially reasonable.

8.14.  Representations and warranties.

Each of the Trustee and Paying Agent and the Account Bank represents and
warrants:

(a)  It is duly incorporated and validity existing under the laws of its
jurisdiction of incorporation, and has the corporate power and has obtained all
required Authorisations to enter into, and comply with its obligations under
this Agreement;



--------------------------------------------------------------------------------

 

 

(b)  This Agreement has been duly authorised and executed by it and constitutes
a valid and legally binding obligation the Trustee and Paying Agent or, as the
case may be, the Account Bank, enforceable in accordance with its terms, except
as may be affected by bankruptcy, administration, insolvency and other similar
laws affecting creditors’ rights generally;

(c)  Neither the entering into of this Agreement nor the compliance with its
terms will conflict with or result in a breach of any of the terms, conditions
or provisions of, or constitute a default or require any consent under, any
indenture, mortgage, agreement or other instrument or arrangement to which the
Trustee and Paying Agent or, as the case maybe, the Account Bank is a party or
by which it is bound, or violate any of the terms or provisions of the Trustee
and Paying Agent’s or, as the case maybe the Account Bank’s Charter or any
Authorisation, judgment, decree or order or any statute, rule of regulation
applicable to the Trustee and Paying Agent or, as the case maybe, the Account
Bank.

9.  MISCELLANEOUS

9.1.  Remedies and Waivers.

No failure to exercise, or any delay in exercising, on the part of any Secured
Party, any right or remedy under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

9.2.  Partial Invalidity.

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of the provision under the law of any other
jurisdiction will in any way be affected or impaired.

9.3.  Counterparts; Term.

This Agreement may be executed in any number of counterparts and by the Parties
on separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts together shall constitute one and the
same instrument. Complete sets of counterparts shall be lodged with the Trustee
and Paying Agent.  This Agreement shall be effective as of the date hereof and
shall remain in effect with respect to provisions regarding the TINWORTH Reserve
Account until TINWORTH and the Operator have notified the Trustee and Paying
Agent that the Final Compensation Payment has been paid and with respect to all
other provisions until the Operator and each Subordinate Secured Party shall
have notified the Trustee and Paying Agent that this Agreement shall terminate.

9.4.  Disputes and Submission to Jurisdiction.

(a)  The Parties hereby irrevocably submit to the non-exclusive jurisdiction of
the English courts in any legal action or proceedings in relation to any
disputes which may arise in connection with the rights and obligations
established by this Agreement or otherwise



--------------------------------------------------------------------------------

 

 

arising in connection with this Agreement.  England shall be each of the Trustee
and Paying Agent’s and the Account Bank’s jurisdiction for the purposes of the
Uniform Commercial Code as in effect in any jurisdiction.  Each of the Trustee
and Paying Agent, the Account Bank and the Operator represents that it has not
entered into any agreement relating to the Accounts that designates any other
jurisdiction as the Trustee and Paying Agent’s or the Account Bank’s
jurisdiction for such purposes and agrees that it will not enter into any such
agreement;

(b)  Each of Trustee and Paying Agent, the Operator, TINWORTH, the Consortium
Members and the Subordinate Secured Parties (with the exception of the
International Finance Corporation) irrevocably waives any objections on the
ground of venue or forum non conveniens or any similar grounds;

(c)  Each of Trustee and Paying Agent, the Operator and TINWORTH irrevocably
consents to service of process by mail or in any manner permitted by the
relevant law.

9.5.  Notice of Trust and Paying Agent Agreement

The Operator hereby undertakes to give notice of the trust created hereby and a
copy of this Agreement to the Beneficiaries promptly following the execution of
this Agreement.

9.6.  Notices

All notices, approvals, instructions, and other communications for purposes of
this Agreement shall be in writing, and shall be transmitted by certified or
registered airmail, hand, overnight courier, facsimile or e-mail, directed as
set forth below:

﻿

 

(a)

To the Operator at the following mail, facsimile and e-mail addresses

﻿

VAALCO Gabon (Etame), Inc.
4600 Post Oak Place, Suite 309
Houston, Texas  77027

﻿

Attention: President or Vice President

Telephone: 713-623-0801
Facsimile No: 713-623-0982
Email address: vaalco@vaalco.com

(b)

To TINWORTH at the following mail, facsimile and e-mail addresses:

﻿

TINWorth
c/o Fred.Olsen Production A.S.
Fred.Olsen Gate 2
P.O. Box 1159 Sentrum
0152 OSLO
Norway





--------------------------------------------------------------------------------

 

 



.

Attention: Commercial Manager
Facsimile No: 47 22 42 9946
Email address: fpso@fredolsen.no

(c)

To the Trustee and the Paying Agent at the following mail, facsimile and e‑mail
addresses:

﻿

JPMorgan Chase Bank
Trinity Tower
9 Thomas More Street
London E1 W 1YT

﻿

Attention: Manager, Escrow Administration
Facsimile No: 44 20 7777 5410
                        44 20 7777 5450
Email address: will.manns@jpmorgan.com
                         philip.runciman@jpmorgan.com

(d).

To the Account Bank at the following mail, facsimile and e-mail addresses:

﻿

JPMorgan Chase Bank
Trinity Tower
9 Thomas More Street
London E1 W 1YT

﻿

Attention: Manager, Escrow Administration
Facsimile No: 44 20 7777 5410
                        44 20 7777 5450
Email address: will.manns@jpmorgan.com
                         philip.runciman@jpmorgan.com

(e)

To each of the Subordinate Secured Parties at the mail and facsimile address
specified on Schedule A.

﻿

The Parties may designate additional addresses for particular communications as
required from time to time, and may change any address, by notice given ten days
in advance of such additions or changes. Immediately upon receiving
communications by facsimile or e-mail transmission, a Party may request a repeat
transmittal of the entire communication or confirmation of particular matters.

All notices and other communications given to any Party in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt if delivered by hand or overnight courier service, or the day after the
date of receipt if sent by facsimile or e-mail, or on the date seven Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such Party as provided in this
Section or in accordance with the latest unrevoked direction from such Party
given in accordance with this Section.



--------------------------------------------------------------------------------

 

 

9.7.  Incumbency Certificates; Notices.

(a)  The Operator shall furnish the Trustee and Paying Agent, from time to time,
with duly executed incumbency certificates showing the names, titles and
specimen signatures of the persons authorized on behalf of Operator, TINWORTH
and the Subordinate Secured Parties, respectively, to give the notifications and
approvals required by this Agreement and such other material in relation to the
opening and operating of the Accounts as Trustee and Paying Agent may reasonably
request.  The Trustee and Paying Agent has a general right, in relation to the
receipt of notices, instructions and certificates, to act in accordance with
normal banking practice.  The Operator shall furnish to the Trustee and Paying
Agent from time to time any information as the Trustee and Paying Agent may
reasonably specify as being necessary or desirable to enable the Trustee and
Paying Agent to perform its functions hereunder.

(b)  The Trustee and Paying Agent shall furnish the Operator, from time to time,
with notice of the officers of the Trustee and Paying Agent who are authorized
to act on its behalf in the performance by the Trustee and Paying Agent of its
duties under this Agreement.

9.8.  No Amendment Except in Writing.

This Agreement may not be revoked, amended, modified, varied or supplemented
except by an instrument in writing signed by the Parties hereto after submission
to the Trustee and Paying Agent of the written consent to such amendment of
TINWORTH and the Subordinate Secured Parties; provided, however, the Parties
agree that Schedule A may be revised and replaced from time to time with a new
Schedule A upon receipt of a notification from a Consortium Member as to the
identity of such Consortium Member’s Subordinate Secured Party or confirmation
or change of the respective Consortium Member’s Account, accompanied by the
written consent of such Subordinate Secured Party.

9.9.  APPLICABLE LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ENGLAND AND WALES (the “Applicable Law”).

9.10.  Benefit of Agreement.

This Agreement shall be binding upon the Parties, and inure to the benefit of,
the Parties, each Consortium Member, TINWORTH and each Subordinate Secured Party
and their respective successors and assigns.

9.11.  Language.

All notices and documents given under this Agreement shall be in English.

9.12.  Third Party Rights.

The Parties agree that TINWORTH, the Consortium Members and each of their
Subordinate Secured Parties has the right to enforce the terms of this Agreement
to the extent necessary to



--------------------------------------------------------------------------------

 

 

enforce their benefits hereunder, but that no other person has any right under
the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the
benefit of any term of this Agreement.

9.13.  Perpetuity Period.

The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of eighty years from the date of this Agreement.

9.14.  Winding Up of Trust.

If the Trustee and Paying Agent with the written consent of the Operator,
TINWORTH and Subordinate Secured Parties determines that all of the Secured
Obligations have been fully and finally discharged then the trust shall be wound
up.  At that time the Trustee and Paying Agent shall, at the cost and expense of
the Operator, release, without recourse or warranty, all of the security held by
it hereunder and the Trustee and Paying Agent shall be released from its
obligations under this Agreement (save for those which arose prior to such
winding-up). The Trustee and Paying Agent shall also reassign to the relevant
parties those rights assigned to it pursuant to the Crude Oil Sale Contracts
Assignment and shall forthwith instruct the Account Bank to transfer all amounts
together with any accrued but uncredited interest, if any, standing to the
credit of the Accounts to the Consortium Member Accounts and close the Accounts.

﻿

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as a
deed by their respective duly authorized signatories as of the date first above
written.

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

﻿

Executed as a deed by:
VAALCO GABON (ETAME), Inc.,
acting by W. Russell Scheirman and
Robert L. Gerry III acting under the authority of
VAALCO Gabon (ETAME), Inc.

﻿

 

 

﻿

 

 

﻿

 

 

﻿

By:

[SIGNED]

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

By:

[SIGNED]

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

﻿

﻿

 

 

﻿

Executed as a deed by: JPMORGAN CHASE BANK

﻿

 

 

﻿

[SIGNED]

﻿

Authorized Signatory

﻿

 

 

﻿

In the presence of

 

﻿

 

 

﻿

Signature of Witness:

[SIGNED]

﻿

 

 

﻿

Name of Witness:

 

﻿

 

 

﻿

Address of Witness:

 

﻿

 

 

﻿

Occupation of Witness:

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

﻿

The Common Seal of:
J.P. MORGAN TRUSTEE AND
DEPOSITARY COMPANY LIMITED
was hereunto affixed
in the presence of:

﻿

 

﻿

[SIGNED]

﻿

Authorised Signatory

﻿

 

﻿

 

﻿

[SIGNED]

﻿

Authorised Signatory

﻿

﻿

IN WITNESS WHEREOF, TINWORTH acknowledges and consents to the terms of this
Agreement, executed by its duly authorized signatory as of the date first above
written.

﻿

 

 

﻿

TINWORTH LIMITED

﻿

 

 

﻿

By:

[SIGNED]

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

By:

[SIGNED]

﻿

Name:

 

﻿

Title:

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

Schedules

A.  Consortium Members Account and Subordinate Secured Party Designations

B.  Trustee Fee Schedule

C.  Funds Transfer Confirmation Contact Party Designation

D.  TINWORTH Draw Notice

E.  Notice of Assignment of Crude Oil Sales Contract

F.  Acknowledgement of Crude Oil Sales Contract Assignment

G.  Notice of Assignment of Consortium Member’s Account

H.  Acknowledgement of Assignment of Consortium Member’s Account

I.  Appointment Instrument

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A
CONSORTIUM MEMBERS ACCOUNT AND SUBORDINATE SECURED PARTY
DESIGNATIONS

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B
TRUSTEE AND PAYING AGENT AND ACCOUNT BANK FEE SCHEDULE

﻿

 

Initial Acceptance Fee:

US$25,000

﻿

 

Etame Revenue Account Administration Fee:

US$7,500 per annum or part thereof

﻿

 

Etame Operating Account Administration Fee:

US$7,500 per annum or part thereof

﻿

 

TINWORTH Reserve Account Administration Fee:

US$7,500 per annum or part thereof

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

SCHEDULE C
FUNDS TRANSFER CONFIRMATION CONTACT PARTY DESIGNATION

﻿

 

VAALCO Gabon (Etame) Inc.

PetroEnergy Resources Corporation

4600 Post Oak Place Suite 309

7th Floor, JMT Building

Houston, TX  77098 USA

ADB Avenue, Ortigas Center

Attn:  W. Russell Scheirman

Pasig City, Metro Manila Philippines

President

Tel:  632-633-8716

Tel:  713-499-1463

Fax:  632-633-8730

Fax: 713-623-0982

Attn: Milagros V. Reyes, President

 

 

 

 

Nissho Iwai Corporation

Sasol Petroleum International (Pty) Ltd.

3-1, Daiba 2-Chome

7th Floor, Marble Arch Tower

Minatoku, Tokyo 135-8655

55 Bryanston Street

Japan

London W1H 7AJ

Attn:  Mr. Shinichi Teranishi

Tel:  44-207-868-2232

General Manager

Fax:  44-207-868-8600

Offshore Energy Project Dept.

Attn:  Hans Oesterle

Tel:  813-3588-2694

           Exploration Manager

Fax: 813-3588-4547

 

 

 

 

 

PanAfrican Energy Gabon Corporation

Director General de Hydrocaxbures

PanAfrican Energy Corporation Ltd.

Ministere des Mines de L’Energie, du

PO Box 332, Sir Walter Raleigh House

Petrole et des Ressources Hydraulique

48-50 Esplanade, St. Helier, Jersey

B.F. 2199 Libreville Gabon

Channel Islands JE4 9YA

Attn:  Jean KOUMBI GUIYEDI

Tel:  44(0) 1534 700900

Directeur de l’Exportation

Fax: 44(0) 1534 700901

Tel:  241 76 39 23

Attn:  David Lyons

Fax: 241 72 49 90

           President

 

 

 

West Atlas Afrique, Ltd.

TINWORTH

7th Floor, Marble Arch Tower

c/a Fred.Olsen Production A.S.

55 Bryanston Street

Fred.Olsensgt.2

London W1H 7AJ

P.O. Box 1159 Sentrum

Tel: 44-207-868-2232

0152 OSLO

Fax: 44-207-868-8600

Norway

Attn:  Hans Oesterle

Tel:  47-22-34-10-00

           Exploration Manager

Fax: 47-22-42-9946

﻿

Attn:  Georg S. Onsrud, director

﻿

 

--------------------------------------------------------------------------------

 

 

SCHEDULE D
TINWORTH DRAW NOTICE

﻿

 

From:

TINWORTH, Ltd

To:

Trustee and Paying Agent and the Account Bank

Copy to:

The Operator, the other Consortium Members, and the Subordinate Secured
Parties

Dated:

 

﻿

TINWORTH DRAW NOTICE

Dear Sirs

Relating to a Trustee and Paying Agent Agreement dated 26 June 2002 between
Vaalco Gabon (Etame), Inc., JPMorgan Chase Bank, London Branch and J.P. Morgan
Trustee and Depositary Company Limited as from time to time modified,
supplemented or amended in accordance with the terms thereof.  Terms not
otherwise defined herein shall have the meaning given to them in the Trustee and
Paying Agent Agreement.

1.  We hereby certify that the Operator has failed to pay the Compensation in
the amount of US$____________  (the ‘‘Default Amount”) to TINWORTH under the
FPSO Contract on the due date thereof and that all applicable grace periods have
expired.  TINWORTH hereby declares that a Payment Default has occurred.

2.  We hereby further certify that the Default Amount is now due and owing to
TINWORTH under the FPSO Contract.  Pursuant to Section 5.3 of the Trustee and
Paying Agent Agreement we hereby direct the Trustee and Paying Agent to
distribute the lesser of (i) the Default Amount and (ii) the balance of the
TINWORTH Reserve Account up to the TINWORTH Reserve Account Maximum Balance to
TINWORTH at the following account:

[specify bank account]

3.  Our notice details for the purpose of receiving communications under the
Trustee and Paying Agent Agreement are as follows:

Address:

Attention:

Telephone No:

Facsimile No:

Email Address:

4.  We hereby further certify that a copy of this TINWORTH Draw Notice has been
sent by facsimile with an overnight copy sent via international courier to each
of the Operator, the other Consortium Members, and the Subordinate Secured
Parties as designated on the most recent Schedule A delivered to TINWORTH
pursuant to Section 6.1(b) of the Trustee and Paying Agent Agreement.

5.  This TINWORTH Draw Notice shall be governed by, and construed in accordance
with, English law.





--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF this TINWORTH Draw Notice has been executed and is intended
to be and is hereby delivered on the date first above written.

TINWORTH, Ltd
 
 
 
___________________________________

EXECUTED BY [                                ])

As attorney for and one behalf of           )  ____________________
[               ]                                              )
Witnessed by:

Name:

Address:

 

--------------------------------------------------------------------------------

 

 

SCHEDULE E
FORM OF NOTICE OF ASSIGNMENT OF CRUDE OIL SALES CONTRACT

(on the Operator’s letterhead)

To:     [Counterparty to the Crude Oil Sales Contract]

Dear Sirs,

We hereby give you notice that pursuant to the Etame Field Trustee and Paying
Agent Agreement dated 26 June 2002 between ourselves and _____________ [name of
Trustee and Paying Agent] (the “Trustee and Paying Agent”) and _____________
[name of Account Bank] (the “Account Bank”) we have assigned to the Trustee and
Paying Agent, all our right, to and in respect of each amount payable in U.S.
Dollars pursuant to sales of crude oil produced from the Etame Field (as more
particularly described in the operating agreement (being the joint operating
agreement effective as of April 4, 1997 between Vaalco Gabon (Etame), inc.,
VAALCO Energy (Gabon), Inc., Western Atlas Afrique Ltd., Petrofields Exploration
& Development Co. Inc. and Alcorn Petroleum and Mineral Corporation, as the same
has been and may hereafter be modified, supplemented or amended, including any
extension or renewal thereof and any successors of the original parties) and
exported from the Project (being the floating production storage and offloading
system and the three oil wells existing in the Etame Field and such other wells
or facilities as may be added to develop the Etame Field) and any amounts
payable on account of interest due by reason of the late payment for such crude
oil under the Contract, in each case net of sales commissions provided for in
the Contract or in any sales agency agreements entered into in connection
therewith.(the “Crude Oil Sale Contract Revenues”) in respect of [details of
contract] (the “Contract”) and all liens, security interests, Letters of Credit,
mortgages or similar rights securing payment by [name of buyer] (the “Buyers”)
of the Crude Oil Sales Contract Revenues in respect of the Contract.

With effect from your receipt of this notice we hereby give you notice that we
have agreed that:

(a)  all Crude Oils Sales Contract Revenues under or arising from the Contract
should be made to [specify bank account];

(b)  all rights to compel performance of payment of Crude Oils Sales Contract
Revenues under or arising from the Contract shall be exercisable by the Trustee
and Paying Agent or its nominee and agents (although we shall remain liable to
perform all the obligations assumed by us under the Contract); and

(c)  all rights, interests and benefits whatsoever accruing to or for the
benefit of ourselves for the payment of the Crude Oils Sales Contract Revenues
under or arising from the Contract belong to the Trustee and Paying Agent and no
changes may be made to the terms of the Contract nor may the Contract be
terminated without the Trustee and Paying Agent’s consent with respect to the
payment of any monies thereunder.





--------------------------------------------------------------------------------

 

 

You are hereby authorized and instructed, without requiring further approval
from us, to provide the Trustee and Paying Agent with such information relating
to the Contract as it may from time to time request and to send copies of all
notices issued by you under the Contract to the Trustee and Paying Agent as well
as to us.

These instructions may not be revoked, nor may the terms of the Contract be
amended, varied or waived without the prior written consent of the Trustee and
Paying Agent.

Please acknowledge receipt of this notice by signing and dating the
acknowledgement set out on the enclosed copy and returning it to the Trustee and
Paying Agent.

Yours faithfully,
 
 
 
for and on behalf of
[the Operator]

﻿

 

--------------------------------------------------------------------------------

 

 

SCHEDULE F
FORM OF ACKNOWLEDGEMENT OF CRUDE OIL SALES CONTRACT ASSIGNMENT

﻿

 

To:

[Insert name of Trustee and Paying Agent]

﻿

[insert address]

﻿

Attention:

We acknowledge receipt of the notice dated [ ] (the “Notice”).  We confirm that
we have not received notice of any previous assignments or charges of or over
any of the rights, interests and title in, to or in respect of the Contract and
that we will comply with the terms of the Notice.

We further agree and confirm that:

(a)  we will not, without your prior written consent, vary, suspend, rescind,
discharge or otherwise terminate the Contract or in any way prejudice the
rights, titles, benefits and interests assigned to you;

(b)  we will not claim any set-off or counterclaim to your prejudice in respect
of any moneys payable under the Contract;

(c)  we will procure that payments are made to you in accordance with the
authority and instruction contained in the Notice; and

(d)  we will not withhold consent to the assignment of the Contract by you to
another person.

Yours faithfully,
 
For and on behalf of [           ]
 
 
By:
 
Date:

﻿

 

--------------------------------------------------------------------------------

 

 

SCHEDULE G
FORM OF NOTICE OF ASSIGNMENT
 
 
 
(On Consortium Member’s letterhead)

To:       [Insert Trustee and Paying Agent and Operator’s Name and Address]

Dear Sirs,

We hereby give you notice that pursuant to an agreement dated [           ]
between ourselves and [Subordinate Secured Party] (the “Subordinate Secured
Party”) we have assigned with full title guarantee to the Subordinate Secured
Party by way of security absolutely all our right, title and interest in, to and
in respect of the Etame Operating Account as defined and governed under the
Etame Field Trustee and Paying Agent Agreement dated 26 June 2002 (the “Trust
Agreement”) including all monies which may be payable to us in respect of the
Etame Operating Account.  We acknowledge that the right, title and interest in,
to and in respect of the Etame Operating Account so assigned is subject to the
rights of the Trustee and Paying Agent and the Account Bank under the Trust
Agreement.

With effect from your receipt of this notice we hereby give you notice that we
have agreed that:

(a)  all payments to be made to us under or arising from the Etame Operating
Account should be made to [specify bank account (“Designated Account”)]; and

(b)  all rights, interests and benefits whatsoever accruing to or for the
benefit of ourselves arising from the Etame Operating Account belong to the
Subordinate Secured Party.

We hereby covenant with the Trustee and Paying Agent on behalf of itself and as
trustee for an on behalf of the Beneficiaries that we will pay and discharge
those Secured Obligations to which we are liable when due.

You are hereby authorized and instructed, without requiring further approval
from us, to provide the Subordinate Secured Party with such information relating
to the Etame Operating Account as it may from time to time request and to send
copies of all notices issued by you under the Trust Agreement to the Subordinate
Secured Party as well as to us.

These instructions may not be revoked, nor may the Designated Account be amended
or changed without the prior written consent of the Subordinate Secured Party.

Please acknowledge receipt of this notice by signing and dating the
acknowledgement set out on the enclosed copy and returning it to Subordinate
Secured Party.

 

--------------------------------------------------------------------------------

 

 

Yours faithfully,
 
 
Executed as a Deed by:
 
 
[Insert relevant execution clause]
 
[Consortium Member]

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

SCHEDULE H
FORM OF ACKNOWLEDGEMENT OF ASSIGNMENT

To:       [Subordinate Secured Party]

[insert address]

Attention:

We acknowledge receipt of the Notice of Assignment dated [    ] (the  “Notice”)
from [Consortium Member] (“your Consortium Member”).  We confirm that we have
not received notice of any previous assignments or charges of or over any of the
rights, interests and title in, to or in respect of your Consortium Member’s
interest in and to the Etame Operating Account and that we will comply with the
terms of the Notice.  Terms defined in the Notice shall have, when used in this
acknowledgement, the same meaning herein as therein, unless the context
otherwise requires.

We further agree and confirm that:

(a)  we will not, without your prior written consent, amend or change the
Designated Account or in any way prejudice the rights, titles, benefits and
interests assigned to you;

(b)  we will procure that payments are made to you in accordance with the
authority and instruction contained in the Notice;

(c)  we will not withhold consent to the assignment of the Designated Account by
you to another person; and

(d)  we will not claim any set off or counterclaim to your prejudice in respect
of any moneys held in the Designated Account; and

(e)  we will not revoke, amend, modify, vary or supplement any of the Trust
Agreement without evidence of your consent, except with respect to changes in
Schedule A to the extent permitted under Section 9.8 of the Trust Agreement
insofar as such changes modify the identity of other Subordinate Secured Parties
and/or Consortium Members’ Accounts other than your Consortium Member’s Account.

﻿

 

--------------------------------------------------------------------------------

 

 

Yours faithfully,
 
For and on behalf of [insert name of Trustee and Paying Agent]
 
And
 
For and on behalf of [VAALCO Gabon (Etame), Inc.]
 
By:
 
Date:

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

 

 

Executed as a deed by:

 

 

VAALCO GABON (ETAME), Inc.

 

 

acting by [name of person signing] and

 

 

[name of person signing] acting under

 

 

the authority of VAALCO GABON (ETAME), Inc.

 

 

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

 

 

Executed as a deed by:

 

 

VAALCO GABON (ETAME), Inc.

 

 

acting by [name of person signing] and

 

 

[name of person signing] acting under

 

 

the authority of VAALCO GABON (ETAME), Inc.

 

 

as attorney for [Retiring Party]

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

IN WITNESS WHEREOF, TINWORTH acknowledges and consents to the terms of this
Agreement, executed by its duly authorized signatory as of the date first above
written.

﻿

﻿

 

 

﻿

TINWORTH LIMITED

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I
FORM OF DEED OF ACCESSION

﻿

 

From:

[Consortium Member]

To:

Trustee and Paying Agent and the Account Bank

Copy to:

The Operator, the other Consortium Members, and the Subordinate Secured
Parties

Dated:

 

﻿

Dear Sirs

Consortium Member Accession Deed

Relating to a Trustee and Paying Agent Agreement dated 26 June 2002 between
VAALCO Gabon (Etame), Inc., JPMorgan Chase Bank and J.P. Morgan Trustee and
Depositary Company Limited as from time to time amended, varied, waived, novated
or supplemented.  Terms not otherwise defined herein shall have the meaning
given to them in the Trustee and Paying Agent Agreement.

6.  We hereby confirm that we have elected to sell our share of Crude Oil from
the Project directly to a Buyer and have entered into a Crude Sharing Agreement
with the Operator.

7.  We acknowledge and agree that upon and by reason of our delivering this
Accession Deed to the Trustee and Paying Agent and acceptance by the Trustee and
Paying Agent of it we will thereby forthwith become a party to the Trustee and
Paying Agent Agreement as a Consortium Member thereunder and shall be entitled
to those rights and benefits, and be bound by those obligations, of the Operator
that are set out in Sections 2.1 (save for the obligation of the Operator
referred to in the 4th sentence thereof), 2.2, 2.3, 2.4, 2.5(b), 2.6, 2.7, 2.8,
8.1(a), (i), (m), (p)(iii) and 9.4(c) of the Trust and Paying Agent Agreement.

8.  We hereby make the representations, warranties and covenants set out in
Sections 2.7(b) and 8.1(q) to the Trustee and Paying Agent Agreement.

9.  We confirm and agree that we have been, and will continue to be, solely
responsible for making our own independent appraisal of and investigations into
the financial condition, creditworthiness, condition, value, affairs, status and
nature of the Project and the legality, validity, effectiveness, adequacy or
enforceability of the Finance Documents and any documents or other matters
delivered pursuant thereto or of any security purportedly granted by or pursuant
thereto. We further confirm that we have not relied and will not hereafter rely
on any of the Trustee and Paying Agent or any party to the Finance Documents:

(a)  to check or enquire on our behalf into the adequacy, accuracy or
completeness of any information provided by any person in connection with any of
the Finance Documents;

(b)  to assess or keep under review on our behalf the financial condition,
creditworthiness, condition, value, affairs, status or nature of the Project; or



--------------------------------------------------------------------------------

 

 

(c)  to assess or keep under review on our behalf the legality, validity,
effectiveness, adequacy or enforceability of the Finance Documents or any
document or other matter delivered pursuant thereto or of any security
purportedly granted by or pursuant thereto.

10.  Our notice details for the purpose of receiving communications under the
Trustee and Paying Agent Agreement are as follows:

Address:

Attention:

Telephone No:

Facsimile No:

Email Address:

11.  This Accession Deed shall be governed by, and construed in accordance with,
English law.

IN WITNESS WHEREOF this Accession Deed has been executed as a deed poll and is
intended to be and is hereby delivered on the date first above written.

﻿

___________________________________

EXECUTED BY [                              ])

As attorney for and one behalf of           ) ____________________
[               ]                                              )
Witnessed by:

Name:

Address:

Countersignature by Trustee and Paying Agent:

﻿

 

--------------------------------------------------------------------------------

 

 

Vaalco Gabon (Etame) Inc.

4600 Post Oak Place Suite 309

Houston, TX 77098

USA

International Finance Corporation

2121 Pennsylvania Avenue N.W.

Washington D.C. 20433

USA

Tinworth Limited

C/o Fred. Olsen Production A.S.

Fred. Olsensgt.2

PO Box 1159 Sentrum

0152 OSLO

Norway

To:      J.P. Morgan Trustee and Depositary Company Limited,
125 London Wall, London, England EC2Y 5AJ (the “Trustee and Paying Agent”)

26 November 2002

Dear Sirs:

Re:  Vaalco

1.  We refer to the Etame Field Trustee and Paying Agent Agreement dated 26 June
2002 and made between Vaalco Gabon (Etame), Inc. (“Vaalco”), and the Trustee and
Paying Agent and JPMorgan Chase Bank (London Branch) and acknowledged by
Tinworth Limited (“TINWORTH”) (the “Original Etame Field Trustee and Paying
Agent Agreement”).  Pursuant to Clause 8.1 (a) of the Original Etame Field
Trustee and Paying Agent Agreement, the Trustee and Paying Agent shall act
solely in accordance with instructions given to it by Vaalco for and on behalf
of itself and the Consortium Members.  Pursuant to Clause 9.8 of the Original
Etame Field Trustee and Paying Agent Agreement, the Original Etame Field Trustee
and Paying Agent Agreement may not be amended without the written consent to
such amendment by TlNWORTH and the International Finance Corporation, in its
capacity as a secured subordinated party (the “Subordinated Secured Party”).

2.  Accordingly, Vaalco hereby directs and instructs the Trustee and Paying Agent to enter into the First Amendment to the Etame Field Trustee and Paying Agent Agreement (which is
attached as an exhibit hereto) and to do anything else required in connection with the foregoing document or the implementation of
the transactions contemplated thereby, and the Subordinated Secured Party and TlNWORTH irrevocably give their consent to the amendments as set out in the First Amendment to the Etame Field Trustee and Paying Agent Agreement.

3.  So far as permitted by applicable law, we will at all times execute all such further documents and do all
such further acts and
things as may be necessary at any time or times in the opinion of the Trustee and
Paying Agent to give effect to the provisions of this letter and the First Amendment to the Etame Field Trustee and Paying Agent.



--------------------------------------------------------------------------------

 

 

4.  We acknowledge that the Trustee and Paying Agent has not been responsible
for reviewing the First Amendment to the Original Etame Field Trustee and Paying
Agent
Agreement on our behalf and that it is the commercial intention that the Trustee and Paying Agent should
act on the instructions set out in paragraph 2 of this letter and that
the parties hereto should make their own assessment of the amendments proposed.

5.  Clause 8.10 of the Original Etame Field Trustee and Paying Agent Agreement shall be deemed to be incorporated herein save that any reference to
 “this Agreement” in such clause shall be construed as a reference to this letter.

6.  This letter may be executed in any number of counterparts; all of which shall be deemed to be
an original.

7.  This letter shall be governed and construed in accordance with the laws of England and Wales.

﻿

﻿

 

Yours faithfully,

 

 

 

 

 

[SIGNED]

 

Vaalco Gabon (Etame) Inc.

 

 

 

 

 

[SIGNED]

 

(as acknowledged and agreed to by)

 

 

 

 

 

International Finance Corporation

 

 

 

 

 

[SIGNED]

 

(as acknowledged and agreed to by)

 

Tinworth Limited

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

FIRST AMENDMENT TO
 
ETAME FIELD
 
TRUSTEE AND PAYING AGENT AGREEMENT
 
AMONG
 
VAALCO GABON (ETAME), INC.
 
AND
 
J.P. MORGAN TRUSTEE AND DEPOSITARY COMPANY LIMITED
 
AND
 
JPMORGAN CHASE BANK, LONDON BRANCH
 
DATED AS OF NOVEMBER 26, 2002

﻿

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

FIRST AMENDMENT TO
ETAME FIELD
TRUSTEE AND PAYING AGENT AGREEMENT

AGREEMENT, dated as of November 26, 2002 among

(1)  VAALCO GABON (ETAME), INC., a corporation organised and existing under the
laws of the State of Delaware, the United States of America (“VGEI”) on behalf
of itself, in its capacity as Operator acting under the Operating Agreement, and
as a Consortium Member and on behalf of each other Consortium Member and Pan
African Energy;

(2)  JPMORGAN CHASE BANK, LONDON BRANCH (the “Bank”), a financial institution
organised and existing under the laws of England, acting through its branch
located at Trinity Tower, 9 Thomas More Street, London, England EIW IYT; and

(3)  J.P. MORGAN TRUSTEE and DEPOSITARY COMPANY LIMITED (the “Trustee and Paying
Agent”), having its registered office at 125 London Wall, London, England EC2Y
5AJ.

WHEREAS:

(A)  Pursuant to the Etame Field Trustee and Paying Agent Agreement dated June
26, 2002, (the “Trustee and Paying Agent Agreement”), VGEI agreed to (i) enter
into Crude Oil Sales Contracts on behalf of Consortium Members (including Pan
African Energy, a Jersey Corporation (“Pan African Energy”)), and agreed to have
Crude Oil Sales Contracts Revenues made subject to the terms of the Trustee and
Paying Agent Agreement and (ii) cause Pan African Energy and any Consortium
Member that sells its share of Crude Oil directly to a Buyer under a Crude Oil
Sales Contract to enter into an Accession Deed and direct that all Crude Oil
Sales Contract Revenues under its Crude Oil Sales Contracts be paid to the
Trustee and Paying Agent.

(B)  Pan African Energy and certain other Consortium Members in the future may
desire to sell their share of Crude Oil under contracts or pursuant to
contractual arrangements entered into by such entity or on such entity’s behalf
such that the proceeds of sale are not subject to the Trustee and Paying Agent
Agreement (hereinafter referred to as “Excluded Sales Contracts”, as more
specifically referred to below).

(C)  The Parties have agreed to amend the Trustee and Paying Agent Agreement to
acknowledge such rights and to contemplate Excluded Sales Contracts subject to
certain conditions.

NOW THEREFORE, the parties hereto agree that with effect from the date hereof
the Trustee and Paying Agent Agreement shall be amended as follows:

Article 1.
DEFINITIONS

1.1  Definitions

All capitalised terms used in this Agreement (including the preamble and
recitals) and not otherwise defined herein, unless the context otherwise
requires, have the respective meanings given to such terms in the Trustee and
Paying Agent Agreement.



--------------------------------------------------------------------------------

 

 

1.2  Interpretation

In this Agreement, unless otherwise stated or unless the context otherwise
requires:

(a)  Headings are for convenience only and do not affect the interpretation of
this Agreement;

(b)  Words importing the singular include the plural and vice versa;

(c)  An expression importing a natural person includes any company, partnership,
trust, joint venture, association, corporation or other body corporate and any
Authority;

(d)  A reference to a Section or party is a reference to that Section or that
party to, this Agreement;

(e)  A reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement or the
Trustee and Paying Agent Agreement;

(f)  A reference to a party to any document includes that party’s successors and
permitted assigns; and

(g)  No rule of construction applies to the disadvantage of a party because that
party was responsible for the preparation of this Agreement or any part thereof.

Article 2.
AMENDMENTS

2.1  Amendment of Section 1.1 (Defined Terms)

Section 1.1 of the Trustee and Paying Agent Agreement is amended as follows:

(a)  by inserting the following new definitions in the appropriate alphabetical
location:

“Alternate Security Amount” shall mean the aggregate of the Pan African Secured
Amount and all amounts secured by any Consortium Members pursuant to any
Alternate Security as notified to the Trustee and Paying Agent by TINWORTH from
time to time.

“Alternate Security” shall mean a security arrangement entered into by a
Consortium Member in order to secure payment to TINWORTH of such Consortium
Member’s pro-rata share of liabilities under the FPSO Contract, provided that
such arrangement is:  (i) entered into at least 30 days prior to initial lifting
of such Consortium Member’s share of Crude Oil (except with respect to Pan
African Energy), (ii) TINWORTH has provided such notice as set out in Section
2.9(b), and (iii) to the extent applicable, such Consortium Member’s respective
Subordinate Secured Parties have provided written notice of their consent to
such security arrangement.





--------------------------------------------------------------------------------

 

 

“Direct Sales Contracts” shall mean each and all of the sales contracts entered
into directly by a Consortium Member (with each Consortium Member’s written
authorisation if the sales contract purports to be for and on behalf of the
other Consortium Members), for the sale of their share of Crude Oil from the
Project that are subject to the terms of this Agreement.

“Entitlement” means a quantity of Crude Oil of which a Consortium Member or Pan
African Energy has the right and obligation to take delivery pursuant to the
Production Sharing Contract, the Operating Agreement and the Crude Sharing
Agreement.

“Excluded Sales Contracts” shall mean each and all of the sales contracts or
contractual arrangement for the sale of Crude Oil from the Project which satisfy
the conditions under Section 2.9(b)(i) or Section 2.9(b)(ii) and are:

(i)  direct contracts or contractual arrangements entered into by Pan African
Energy or any Consortium Member with any buyer of Pan African Energy’s, or such
Consortium Member’s, share of Crude Oil from the Project;

(ii)  contracts or contractual arrangements entered into by any Consortium
Member (including the Operator) for and on behalf of Pan African Energy or any
other Consortium Member with any buyer of Pan African Energy’s, or such
Consortium Member’s, share of Crude Oil from the Project; or

(iii)  contracts or contractual arrangements entered into by any Consortium
Member (including the Operator) for and on behalf of Pan African Energy or any
other Consortium Member with any Buyer of Pan African Energy’s, or such
Consortium Member’s, share of Crude Oil from the Project, pursuant to the same
contractual instrument as, or parallel with, a Crude Oil Sales Contract but only
to the extent that provision has been made for separate invoicing and payment
thereof to Pan African Energy or such Consortium Member, as the case may be;

as the same may be modified, supplemented or amended, including any extension or
renewal thereof, and provided that, for greater certainty, the Parties
acknowledge and agree that (i) so long as TINWORTH confirms in writing that Pan
African Energy satisfies the condition stipulated in Section 2.9(b)(i) and/ or a
relevant Consortium Member satisfies the condition stipulated in
Section 2.9(b)(ii), and written notice is not otherwise provided to the Trustee
and Paying Agent from the Operator and Pan African Energy and/ or such
Consortium Member pursuant to Section 2.9(d), Pan African Energy and/ or such
Consortium Member shall be understood and deemed at all times to make any and
all sales of its share of Crude Oil from the Project under Excluded Sales
Contracts, and (ii) until TINWORTH has confirmed in writing that Pan African
Energy satisfies the condition stipulated in Section 2.9(b)(i) and/ or a
relevant Consortium Member satisfies the condition stipulated in Section
2.9(b)(ii), and written notice is not otherwise provided to the Trustee and
Paying Agent from the Operator, Pan African Energy and/ or such Consortium
Member, Pan African Energy and/ or such Consortium Member shall be understood
and



--------------------------------------------------------------------------------

 

 

deemed at all times to make any and all sales of its share of Crude Oil from the
Project under Crude Oil Sales Contracts.

“Excluded Sales Contracts Revenues” shall mean each amount payable in any
currency pursuant to the valid sale of an Entitlement of Crude Oil exported from
the Project, and any amounts payable on account of interest due by reason of the
late payment for Crude Oil, under the Excluded Sales Contracts, in each case net
of sales commissions provided for in such contracts or in any sales agency
agreements entered into in connection therewith, and not subject to the terms of
this Agreement.

“Pan African Energy Security” shall mean an irrevocable letter of credit in
favour of TINWORTH in the amount of the Pan African Secured Amount securing
payment to TINWORTH of Pan African Energy’s pro-rata share of liabilities under
the FPSO Contract.

“Pan African Secured Amount” shall mean the amount of US$847,500 or as amended
in accordance with the Security and Amending Agreement.

“Parent Company Guarantee” shall mean the guarantee dated 6 September 2001 by
VAALCO Energy, Inc. to TINWORTH of certain obligations under the FPSO Contract.

“Security and Amending Agreement” shall mean the agreement dated November 7,
2002 between Pan African Energy, TINWORTH, and VGEI, in respect of, inter alia,
the Pan African Energy Security.

(b)  by amending the defined terms below to read as follows:

“Consortium Members” shall mean collectively VGEI, PetroEnergy, Sasol, and
NISSHO, and in each case its successors and permitted assigns under the
Production Sharing Contract and the Operating Agreement, excluding, for the
purposes of this Agreement, Pan African Energy, unless otherwise agreed to in
writing by Pan African Energy pursuant to Section 2.9(d) or if TINWORTH has not
confirmed to the Trustee and Paying Agent that it is satisfied that the
requirements of Section 2.9(b)(i) have been met.

“Crude Oil Sales Contract Revenues” shall mean each amount payable in U.S.
Dollars pursuant to sales of Crude Oil exported from the Project, and any
amounts payable on account of interest due by reason of the late payment for
Crude Oil, under the Crude Oil Sales Contracts, in each case net of sales
commissions provided for in such contracts or in any sales agency agreements
entered into in connection therewith, and which, for greater certainty, shall
not include Excluded Sales Contracts Revenues.

“Crude Oil Sales Contracts” shall mean:

(i)  each and all of the sales contracts for the marketing and sale of Crude Oil
from the Project entered into by the Operator on behalf of itself, those
Consortium Members which have provided express written authorisation for the
Operator to so act on their behalf, and the Government of Gabon and its assigns
and each of the Buyers thereof; and



--------------------------------------------------------------------------------

 

 

(ii)  each and all of the Direct Sales Contracts;

as the same may be modified, supplemented or amended, including any extension or
renewal thereof, and provided that, for greater certainty, the term “Crude Oil
Sales Contracts” shall not include Excluded Sales Contracts and shall be subject
to the terms of this Agreement, but a single contractual instrument may consist
of an Excluded Sales Contract together with a Crude Oil Sales Contract.

“Crude Sharing Agreement” shall mean the Lifting and Entitlement Scheduling
Agreement dated [       ] 2002 among VGEI, Pan African Energy, Sasol,
PetroEnergy, and NISSHO, as amended.

“NISSHO” shall mean Energy Resources Japan Etame (Gabon) Limited, formed under
the laws of England.

“Secured Obligations” shall mean collectively such obligations owed by the
Operator, for itself and as agent for and on behalf of the other Consortium
Members to TINWORTH under the FPSO Contract (excluding the Alternate Secured
Amount) and the several obligations, if any, owed by the Consortium Members to
their respective Subordinate Secured Parties.

“Sasol” shall mean SASOL Petroleum West Africa Limited, an Isle of Man
corporation.

2.2  Amendment of Sections 2.1 and 2.2 Designation of Trustee and Paying Agent
and Etame Revenue Account

Sections 2.1 and 2.2 of the Trustee and Paying Agent Agreement are amended to
read as follows:

“2.1  Designation of Trustee and Paying Agent and Etame Revenue Account

(a)  The Operator hereby appoints J.P. Morgan Trustee and Depositary Company
Limited as the Trustee and Paying Agent and J.P. Morgan Trustee and Depositary
Company Limited hereby accepts its appointment as Trustee and Paying Agent and
its obligations hereunder upon and subject to the terms and conditions of this
Agreement.  The Trustee and Paying Agent may delegate all or any of the rights,
powers and discretions vested in it by this Agreement pursuant to Section
8.1(k).

(b)  All Crude Oil Sales Contract Revenues shall be paid to the Trustee and
Paying Agent. In the event any Consortium Member sells its share of Crude Oil
directly under a Direct Sales Contract such Consortium Member shall, as shall be
required by the Operator under the Crude Sharing Agreement, appoint J.P. Morgan
Trustee and Depositary Company Limited as the Trustee and Paying Agent to which
Crude Oil Sales Contract Revenues under its Direct Sales Contract shall be paid.

(c)  Excluded Sales Contract Revenues shall not be paid to the Trustee and
Paying Agent. For the avoidance of doubt, each of the Parties acknowledges and
agrees that, except as provided for in Section 2.9(d), in no circumstances
whatsoever shall any Excluded Sales Contract Revenues be paid to the Operator,
its nominees or trustees, including without



--------------------------------------------------------------------------------

 

 

limitation the Trustee and Paying Agent, or otherwise become subject to the
terms of this Agreement, by way of payment into the Etame Revenue Account or
Etame Operating Account or otherwise;

(d)  The Trustee and Paying Agent shall establish and maintain the Etame Revenue
Account, to which all Crude Oil Sales Contract Revenues and any other monies
which may be payable to Consortium Members in respect of any Crude Oil Sales
Contracts shall be paid. The Trustee and Paying Agent shall deposit in the Etame
Revenue Account each amount of Crude Oil Sales Contract Revenues and any other
monies which may be payable to Consortium Members in respect of any Crude Oil
Sales Contracts received by it.

2.2  The Operator shall and shall cause any Consortium Member selling Crude Oil
under a Direct Sales Contract to send to the Trustee and Paying Agent (i) any
Direct Sales Contract promptly following the execution of the contract and (ii)
a copy of each invoice at the same time that such invoice is sent to the
relevant Buyer.”

2.3  Amendment of Section 2.7 Crude Oil Sales Contracts Assignment

Section 2.7(a) of the Trustee and Paying Agent Agreement is amended by adding
the following language at the end of that provision:

“Excluded Sales Contract Revenues are not subject to the Crude Oil Sales
Contracts Assignment under this Agreement except as provided in Section 2.9(d).”

2.4  Amendments to Section 2.9 Direct Sales/Crude Sharing Agreements

Section 2.9 of the Trustee and Paying Agent Agreement is amended to read as
follows:

(a)  “In the event that any Consortium Member elects to sell its share of Crude
Oil from the Project under a Direct Sales Contract, the Operator shall, as
applicable, cause such Consortium Member to enter into the Crude Sharing
Agreement with the Operator whereby such Consortium Member shall covenant, among
other matters, to perform, with respect to the Direct Sales Contracts and Crude
Oil Sales Contract Revenues related to such Consortium Member’s share of Crude
Oil, the obligations of the Operator under Sections 2.1 (save for the obligation
of the Operator referred to in the 2nd sentence of 2.1(b)), 2.2, 2.3, 2.4,
2.5(b), 2.6, 2.7, 2.8, 8.1(a), (i), (m), (p)(iii), and 9.4(c) as more
particularly set forth under the Crude Sharing Agreement (including, for
avoidance of doubt, an obligation of the Operator to cause any such Consortium
Member to duly execute an assignment of such Consortium Member’s rights under
such Direct Sales Contract to the Trustee and Paying Agent in accordance with
Section 2.5) and to execute an instrument acceding to this Agreement in
substantially the form of Schedule I hereto (“Accession Deed”), in which event,
the Trustee and Paying Agent shall be entitled to Fees and Expenses and
Additional Remuneration in connection therewith pursuant to Section 8.2 and 8.3.

(b)  The Parties agree that during the term of the FPSO Contract TINWORTH shall
provide the Trustee and Paying Agent and the Operator with a written notice
that:



--------------------------------------------------------------------------------

 

 

(i)  it is reasonably satisfied that the Pan African Energy Security is in
effect prior to the time of payment for initial deliveries under an Excluded
Sales Contract of Pan African Energy, and that the Guaranteed Obligations
pursuant to and defined under the Parent Company Guarantee have been reduced by
an amount equal to the Pan African Secured Amount; or

(ii)  it is reasonably satisfied that the Alternate Security of a particular
Consortium Member is in effect prior to the time of payment for initial
deliveries under an Excluded Sales Contract of that Consortium Member, and that
the Guaranteed Obligations pursuant to and defined under the Parent Company
Guarantee and the amount of the TINWORTH Reserve Account Maximum Balance are, in
each case, reduced by an amount equal to the amount secured pursuant to the
Alternate Security, provided by such Consortium Member, in such amount as stated
therein;

and the parties acknowledge that the Trustee and Paying Agent shall be entitled
to rely upon any such notice from TINWORTH without making any further inquiries
or verifying the facts stated therein.

(c)  Upon receipt of such written notification, the Trustee and Paying Agent
shall disburse from the TINWORTH Reserve Account to such particular Consortium
Member an amount equal to the amount of the Alternate Security provided by such
Consortium Member.

(d)  Upon written notification to the Trustee and Paying Agent from the Operator
and Pan African Energy and/ or any Consortium Member, as provided therein,
payment of Excluded Sales Contract Revenues in respect of a particular Excluded
Sales Contract may be paid into the Etame Revenue Account, or otherwise Pan
African Energy’s or such Consortium Member’s interest under an Excluded Sales
Contract may become subject to the terms of this Agreement, and to the
application of certain defined terms and provisions under this Agreement, as
specifically so consented to in writing by Pan African Energy in respect of its
interest in an Excluded Sales Contract or by another Consortium Member in
respect of its interest in an Excluded Sales Contract.”

2.5  Amendments to Section 5.2 Payment

The third and fourth paragraphs of Section 5.2 of the Trustee and Paying Agent
Agreement are amended to read as follows:

“Second, deposit such amounts in the TINWORTH Reserve Account as may be
necessary to ensure that the credit balance of the TINWORTH Reserve Account,
including the value of any Permitted Investments and accrued interest in
accordance with Section 7, is equal to $1,652,500, as may be adjusted from time
to time pursuant to notification from TINWORTH under Section 2.9(b)(ii) (the
“TINWORTH Reserve Account Maximum Balance”).

Third, distribute the balance remaining in the Etame Operating Account, if any,
to each of the Consortium Member’s Accounts the amounts in accordance with their
respective entitlements, as shall be specified in the notice received by the
Trustee and Paying Agent from the Operator at least three (3) Business Days
prior to the date of such distribution.”



--------------------------------------------------------------------------------

 

 

2.6  Amendment to Schedule D

Schedule D of the Trustee and Paying Agent Agreement is amended to read as set
out in Annex 1 to this Agreement.

Article 3.
MISCELLANEOUS

3.1  Effect

(a)  All references in the Trustee and Paying Agent Agreement to “this
Agreement”, “herein”, “hereof”, “hereunder”, “hereto”, or expressions of like
meaning shall be references to the Trustee and Paying Agent Agreement as amended
by this Agreement.

(b)  Except as amended hereby, the Trustee and Paying Agent Agreement shall
remain in full force and effect and shall be read and construed as one document
with this Agreement.

3.2  Governing Law

This Agreement is governed by, and shall be construed in accordance with, the
laws of England and Wales.

3.3  Authority

The Operator represents and warrants to the other Parties hereto that it is duly
authorised to act for and on behalf of the Consortium Members in entering into
this Agreement.

3.4  Further Assurance

So far as permitted by applicable law, the parties to this Agreement will at all
times execute all such further documents and do all such further acts and things
as may be necessary at any times in the opinion of the Trustee and Paying Agent
to give effect to the provisions of this Agreement

3.5  Indemnification

For the avoidance of doubt, Section 8.10 (Indemnification) of the Trustee and
Paying Agent Agreement as amended by this First Amendment to the Etame Field
Trustee and Paying Agent Agreement shall apply, mutatis mutandis, to this First
Amendment to the Etame Field Trustee and Paying Agent Agreement as if set out
herein in full.

3.6  Rights of Third Parties

Except in respect of the rights of Pan African Energy or any Consortium Member
under an Excluded Sales Contract described herein and as otherwise provided in
Section 9.12 of the Trustee and Paying Agent Agreement, none of the terms of
this Agreement are intended to be enforceable by any third party under the
Contracts (Rights of Third Parties) Act 1999.



--------------------------------------------------------------------------------

 

 

3.7  Amendments

This Agreement may not be revoked, amended, modified, varied or supplemented
except by an instrument in writing signed by the Parties hereto after submission
to the Trustee and Paying Agent of the written consent to such amendment of
TINWORTH and the Subordinate Secured Parties, provided that rights of Pan
African Energy or any Consortium Member under an Excluded Sales Contract may not
be prejudiced or derogated from as described herein without their written
consent.

3.8  Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.  This Agreement may be executed and delivered by facsimile.

﻿

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as a
deed by their respective duly authorised signatories as of the date first above
written.

Executed and delivered as a deed by:

VAALCO GABON (ETAME), INC.


﻿

 

 

By:

[SIGNED]

 

Name:

 

 

Title:

 

 

﻿

﻿

﻿

﻿

Executed and delivered as a deed by:

JPMORGAN CHASE BANK

﻿

﻿

﻿

 

 

[SIGNED]

 

 

Authorised Signatory

 

 

﻿

 

 

In the presence of:

 

 

﻿

 

 

Signature of Witness:

[SIGNED]

 

﻿

 

 

Name of Witness:

 

 

﻿

 

 

Address of Witness:

 

 

﻿

 

 

Occupation of Witness:

 

 

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

The Common Seal of:

J.P. MORGAN TRUSTEE AND

DEPOSITARY COMPANY LIMITED

﻿

was hereunto affixed in the presence of:

﻿

﻿

﻿

 

[SIGNED]

 

Authorised Signatory

 

﻿

 

﻿

 

[SIGNED]

 

Authorised Signatory

 

﻿

﻿

﻿

IN WITNESS WHEREOF, pursuant to Section 9.8 of the Trustee and Paying Agent
Agreement, TINWORTH acknowledges and consents to the terms of this First
Amendment to Etame Field Trustee and Paying Agent Agreement, executed by its
duly authorised signatory as of the date first above written.

﻿

TINWORTH LIMITED

﻿

﻿

﻿

 

 

By:

[SIGNED]

 

Name:

 

 

Title:

 

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO FIRST AMENDMENT
TO ETAME FIELD TRUSTEE
AND PAYING AGENT AGREEMENT

FORM OF TINWORTH DRAW NOTICE

﻿

 

From:

Tinworth Limited

To:

Trustee and Paying Agent and the Account Bank, Barclays Offshore Banking Unit,
Mauritius

Copy to:

The Operator, the other Consortium Members, the Subordinate Secured Parties,
PanAfrican Energy Gabon Corporation, c/o PAE PanAfrican Energy Corporation Ltd.

Dated:

 

Dear Sirs

TINWORTH DRAW NOTICE

Relating to (i) a Trustee and Paying Agent Agreement dated 26 June 2002 between
Vaalco Gabon (Etame), Inc., JPMorgan Chase Bank, London Branch and J. P. Morgan
Trustee and Depository Company Limited as from time to time modified,
supplemented or amended in accordance with the terms thereof (the “Trustee and
Paying Agent Agreement”) and (ii) a Security and Amending Agreement dated
November 7, 2002 between PanAfrican Energy Gabon Corporation, Vaalco Gabon
(Etame), Inc. and Tinworth Limited ( the “Security Agreement”) and the
irrevocable letter of credit arrangement between PAE PanAfrican Energy
Corporation, Barclays Bank, Mauritius and Tinworth Limited (the “Letter of
Credit”) [Drafting Note: further recitations to be added if necessary, to
describe Alternate Security provided by other Consortium Members].  Terms not
otherwise defined herein shall have the meaning given to them in the Trustee and
Paying Agent Agreement.

1.  We hereby certify that the Operator has failed to pay the Compensation in
the amount of US$[________] (the “Default Amount”) to TINWORTH under the FPSO
Contract on the due date thereof and that all applicable grace periods have
expired.  TINWORTH hereby declares that a Payment Default has occurred.





--------------------------------------------------------------------------------

 

 



﻿

2.  We hereby further certify that the Default Amount is now due and owing to
TINWORTH under the FPSO Contract.  We certify that [_______]%1 ([number] per
cent) of the Default Amount is now due and owing under the Trustee and Paying
Agent Agreement (the “TPA Default Amount”) and [_____]%2  [number] percent) of
the Default Amount is now due and owing under the Letter of Credit (the “Letter
of Credit Default Amount”).

________________________

·



Pursuant to Section 5.3 of the Trustee and Paying Agent Agreement we hereby
direct the Trustee and Paying Agent to distribute the lesser of (i) the TPA
Default Amount and (ii) the balance of the TINWORTH Reserve Account up to the
TINWORTH Reserve Account Maximum Balance to TINWORTH at the following account:

﻿

[specify bank account]

﻿

·



Pursuant to the Letter of Credit, we hereby direct Barclays Bank, Mauritius to
distribute TINWORTH the lesser of (i) the Letter of Credit Default Amount and
(ii) US$[______]3 at the following account:

﻿

[specify bank account]

﻿

[Drafting Note:  Additional provision in the event other Consortium Members have
provided Alternate Security.]

﻿

3.  Our notice details for the purpose of receiving communications under the
Trustee and Paying Agent Agreement and Letter of Credit are as follows:

Address:
Attention:
Telephone No:
Facsimile No:
Email Address:

4.  We hereby further certify that a copy of this TINWORTH Draw Notice has been
sent via international courier to each of the Operator, the other Consortium
Members, and the Subordinate Secured Parties as designated on the most recent
Schedule A delivered to TINWORTH pursuant to Section 6.1(b) of the Trustee and
Paying Agent Agreement.

﻿

______________________

1 This percentage shall be equal to the difference between 100% and the
PanAfrican Percentage Participation and Participation Percentage of any other
Consortium Member that have provided Alternate Security as defined in the
Security Agreement.

2 This percentage shall equal to the PanAfrican Percentage Participation, as
defined under the Security Agreement.  Additional language to be inserted in the
event other Consortium Members provide Alternate Security.

3  This amount shall be equal to the PanAfrican Secured Amount as defined in the
Security Agreement.

﻿

 

--------------------------------------------------------------------------------

 

 

5.  This TINWORTH Draw Notice shall be governed by, and construed in accordance
with, English law.

﻿

IN WITNESS WHEREOF, this TINWORTH Draw Notice has been executed and is intended
to be and is hereby delivered on the date first above written.

﻿

 

 

﻿

)

 

﻿

)

 

Executed by [       ]

)

_______________________

As attorney for and on behalf of

)

 

[                    ]

 

 

﻿

 

 

﻿

Witness by:

Name:

Address:

﻿

 

--------------------------------------------------------------------------------

 

 

VAALCO Gabon (Etame), Inc.

4600 Post Oak Place, Suite 309

Houston, Texas 77027

Tel: (713) 623-0801

Fax: (713) 623-0982

February 1,    2006

 Shin-Akasaka Building

 Akasaka 6-chome,

 

 107-8655 JAPAN

 Mr. Shinichi Teranishi

 Manager

 Energy Project Dept.

 

 

 

 

 

 

 

Sojitz Etame Ltd.

Kokusai Shin-Akasaka Building

1-20, Akasaka 6-chome,

Minato-ku

Tokyo 107-8655 JAPAN

Attn:  Mr. Shinichi Teranishi

General Manager

Offshore Energy Project Dept.

PetroEnergy Resources Corporation

7TH Floor, JMT Condominium Bldg.

ADB Avenue

Ortigas Center, Pasig City

Philippines

Attn: Milagros V. Reyes, President

PanAfrican Etame Inc.

C/O PanAfrican Energy Corporation Ltd.

PO Box 332, Sir Walter Raleigh House

48-50 Esplanade, St. Helier, Jersey

Channel Islands JE4 9YA

Attn:  Paul L. Keyes

          Chief Executive Officer

Sasol Petroleum West Africa Ltd.

93 Wigmore Street

London W1U 1HJ, United Kingdom

Attn: Hans Oesterle, General Manager

﻿





--------------------------------------------------------------------------------

 

 



RE:    Etame Field Trustee and Paying Agent Agreement Amendment

Ladies and Gentlemen:

Enclosed please find an Amendment to the “Etame Field Trustee and Paying Agent
Agreement” fully executed on behalf of all the parties thereto.  In connection
with our plan to tie other fields into the FPSO it was necessary to modify the
definition in the agreement of the term “Field” by deleting it in its entirely
and substituting therefore the term “Etame Block Fields” to take into
consideration our discovery of the Avouma, South Tchibala and Ebouri fields and
any subsequent discoveries that are granted exclusive exploration authorizations
by the government.

I would appreciate it if you would acknowledge and consent to this change by
executing this letter in the space provided below for your name and returning it
to me by either fax or email.

﻿

 

 

﻿

 

Very truly yours,

﻿

 

 

﻿

 

 

﻿

 

[SIGNED]

﻿

 

W. Russell Sheirman

﻿

 

President & Chief Financial Officer

﻿

 

 

﻿

 

 

Agreed to and Accepted

 

 

This 9th day of February 2006

 

 

﻿

 

 

By:       [SIGNED]

 

 

Company:

 

 

Name:

 

 

Title:

 

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

VAALCO Gabon (Etame), Inc.

4600 Post Oak Place, Suite 309

Houston, Texas 77027

Tel: (713) 623-0801

Fax : (713) 623-0982

February 1, 2006

J.P. Morgan Trustee and Depository Company Limited

125 London Wall

London EC2Y 5AJ

(“the Trustee and Paying Agent”)

JPMorgan Chase Bank

Trinity Tower

9 Thomas More Street

Lonclori E1W 1YT

(the  “Account Bank”)

Dear Sirs,

We refer to the agreement made between us entitled “'Etame Field Trustee and
Paying Agent Agreement” dated 26 June 2002, as amended on 26 November 2002
(together the “Agreement”).  Words and expressions defined in the Agreement
shall have the same meanings when used herein.

Since the Agreement was entered into, certain fields (in addition to the Elame
Field) have been discovered within the area covered by the Production Sharing
Contract and Operating Agreement and such fields are expected to be brought into
production through the same FPSO (as such term is defined in that certain
contract styled FPSO Contract for the Provision and Operation of and FPSO for
the Elame Field dated August 20, 2001 between Tinworth Limited and VAALCO Gabon
(Etame), Inc.) as is used for the Etame field.  It has accordingly been proposed
that the arrangements set out In the Agreement should apply with respect to such
fields, and to Crude Oil produced therefrom, in the same way as to the Etame
field.

Accordingly, it is proposed that, with effect from the date of this letter:

(1)  The definition of “Field” set out in Section 1.1 of the Agreement shall be
replaced by the following new definition of “Etame Block Fields”:

“Etame Block Fields” shall mean the exploitation areas within the Etame Block
(being the area offshore the southern coast of Gabon identified as the
“Delimited Area” (Zone Délimitée”) in the Production Sharing Contract),
including the Etame field in the Avouma and South Tchibila fields, and any other
fields that contain hydrocarbon accumulations, and in relation to which one or
more exclusive exploitation authorizations shall from time to time have been
granted by the State of Gabon”:





--------------------------------------------------------------------------------

 

 

(2)  all references in the Agreement to the “Field” shall be replaced
by references to all or any or the “Etame Block Fields” as the context requires.

Except as amended hereby, the Agreement shall remain in full force and effect
and shall be read and construed as one document with this letter agreement.

This letter agreement is governed by, and shall be construed in accordance with,
the laws of England and Wales.

We represent and warrant to the other parties hereto that we are duly authorized
to act for and on behalf of the Consortium Members in entering into this letter
agreement.

So far as permitted by applicable law, the parties to this letter agreement will
at all times execute all such further documents and do all such further acts and
things as may be necessary at any time to give effect to the provisions of this
letter agreement.

For the avoidance of doubt, Section 8.10 (Indemnification) of the Agreement (as
hereby amended) shall apply, mutatis mutandis, to this letter agreement as if
set out herein in full.

Except in respect of the rights of Pan African Energy or any Consortium Member
under an Excluded Sales Contract and as otherwise provided in Section 9.12 of
the Agreement, none of the terms of this letter agreement are intended to be
enforceable by any third party under the Contracts (Rights of Third Parties) Act
1999.

This letter agreement may not be revoked, amended, modified, varied or
supplemented except by an instrument in writing signed by the parties hereto
after submission to the Trustee and Paying Agent of the written consent to such
amendment of Tinworth and the Subordinate Secured Parties, provided that the
rights of Pan African Energy or any Consortium Member under an Excluded Sales
Contract may not be prejudiced or derogated from as described in the Agreement
(as hereby amended) without their written consent.

This letter agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.  This letter agreement may be executed and delivered by
facsimile.

This letter agreement shall take effect as a deed and is executed as such by
each of the parties hereto.





--------------------------------------------------------------------------------

 

 



We should be grateful if you would confirm your agreement with the terms set out
in this letter by countersigning this letter as indicated below.

﻿

﻿

 

 

Yours faithfully,

 

 

﻿

 

 

VAALCO GABON (ETAME) Inc.

 

 

﻿

 

 

﻿

 

 

[SIGNED]

 

 

W. Russell Scheirman

 

 

President & Chief Financial Officer

 

 

﻿

 

 

﻿

 

 

Acknowledged and agreed

 

 

﻿

 

 

[SIGNED]

 

[SIGNED]

JPMorgan Chase Bank, N.A.

 

J.P. Morgan Trustee and

﻿

 

Depository Company Limited

﻿

 

 

Acknowledged and consented to by:

 

 

﻿

 

 

[SIGNED]

 

 

Tinworth Limited

 

 

﻿

 

 

[SIGNED]

 

 

International Finance Corporation

 

 

﻿

 

 

﻿

 

 

VAALCO Energy, Inc.

 

 

﻿

 

 

[SIGNED]

 

 

W. Russell Scheirman

 

 

President & Chief Financial Officer

 

 

﻿

 

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

AMENDMENT AGREEMENT

DATED 18 JUNE 2014



BETWEEN



VAALCO GABON (ETAME), INC.



AND



THE BANK OF NEW YORK MELLON, LONDON BRANCH as Trustee and Paying Agent and
Account Bank





relating to a Trustee and Paying Agent Agreement

dated 26 June 2002 (as amended on 26 November 2002 and as further amended on 1
February 2006)

 

--------------------------------------------------------------------------------

 

 

CONTENTS

﻿

﻿

 

Clause

Page

1. INTERPRETATION

1 

2. AMENDMENTS

2 

3. REPRESENTATIONS

2 

4. MISCELLANEOUS

2 

5. GOVERNING LAW

2 

﻿

﻿

Schedule

﻿

﻿

 

1. Amendments to the Trustee and Paying Agent Agreement

3 

 

 

Signatories

4 

﻿

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is dated 18 June 2014 and made

BETWEEN:

(1)  VAALCO GABON (ETAME), INC., a corporation organized and existing under the
laws of the State of Delaware, the United States of America (the Company);

(2)  THE BANK OF NEW YORK MELLON, LONDON BRANCH, with its registered office at
One Canada Square, London E14 5AL, in its capacity as the trustee and paying
agent (the Trustee and Paying Agent); and

(3)  THE BANK OF NEW YORK MELLON LONDON BRANCH, with its registered office at
One Canada Square, London E14 5AL, in its capacity as the account bank (the
Account Bank).

BACKGROUND

(A)  This Agreement is supplemental to and amends the Etame Field Trustee and
Paying Agent Agreement dated 26 June 2002 (as amended on 26 November 2002 and as
further amended on 1 February 2006) between the Company and The Bank of New York
Mellon, London branch (the Trustee and Paying Agent Agreement).

(B)  Pursuant to a debenture dated 30 January 2014 between the Company and
International Finance Corporation (IFC) (the Debenture), the Company has
assigned by way of security to IFC its share of all amounts standing to the
credit of certain bank accounts (the “Etame Accounts”) and the Company’s right,
title and interest in and to the benefit of the Etame Accounts.

(C)  In the event that the Company assigns by way of security its rights in and
to the Etame Accounts, the Company must give notice of such assignment to the
Trustee and Paying Agent.  Upon receipt of such notice, the Company and the
Trustee and Paying Agent are obliged to amend schedule A of the Trustee and
Paying Agent Agreement pursuant to section 6.1(b) of the Trustee and Paying
Agent Agreement.

(D)  It is intended that this Agreement takes effect as a deed notwithstanding
the fact that a party may only execute this Agreement under hand.

IT IS AGREED as follows:

1.  INTERPRETATION

1.1  Definitions

Capitalised terms defined in the Trustee and Paying Agent Agreement have, unless
expressly defined in this Agreement, the same meaning in this Agreement.

1.2  Construction

The provisions of sections 1.2 (interpretation), 9.4 (Disputes and Submission to
Jurisdiction) and 9.12 (Third Party Rights) of the Trustee and Paying Agent
Agreement apply to this Agreement as



--------------------------------------------------------------------------------

 

 

though they were set out in full in this Agreement except that references to the
Trustee and Paying Agent Agreement are to be construed as references to this
Agreement.

2.  AMENDMENTS

The Trustee and Paying Agent Agreement will be amended from the date of this
Agreement by deleting schedule A in its entirety and replacing with a new
schedule A as set out in Schedule 1 to this Agreement.

3.  REPRESENTATIONS

3.1  The Company represents, warrants and covenants that:

(a)  it has and will have the necessary power to enable it to enter into and
perform its obligations under this Agreement;

(b)  this Agreement constitutes and will constitute its legal, valid, binding
and enforceable obligations (except as enforcement may be limited by bankruptcy,
moratorium, insolvency, reorganisation or similar laws generally affecting
creditors’ rights as well as the awards by courts of relief in lieu of specific
performance of contractual provisions); and

(c)  all necessary Authorisations to enable it to enter into this Agreement have
been obtained and are, and will remain, in full force and effect.

4.  MISCELLANEOUS

Subject to the terms of this Agreement, the Trustee and Paying Agent Agreement
will remain in full force and effect and, from the date of this Agreement, the
Trustee and Paying Agent Agreement and this Agreement will be read arid
construed as one document.

5.  GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by and construed in accordance with English law.

IN WITNESS WHEREOF this Agreement has been executed as a deed on the date stated
at the beginning of this Agreement.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

AMENDMENTS TO THE TRUSTEE AND PAYING AGENT AGREEMENT

SCHEDULE A

CONSORTIUM MEMBERS ACCOUNT AND SUBORDINATE SECURED PARTY
DESIGNATIONS

﻿

 

Consortium Member

Subordinate Secured Party

﻿

 

VAALCO Gabon (Etame), Inc.

International Finance Corporation

United States of America

2121 Pennsylvania Avenue, N.W.

﻿

Washington, D.C. 20433

﻿

United States of America

﻿

Attention:  Director, Infrastructure and Natural Resources

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

SIGNATORIES

Company

Executed as a deed by

VAALCO GABON (ETAME), INC.

 

﻿

 

 

By:

[SIGNED]

 

Name:

 

 

Title:

 

 

﻿

 

 

﻿

 

 

Trustee and Paying Agent

Executed as a deed by

THE BANK OF NEW YORK MELLON, LONDON BRANCH

Acting by its duly authorized signatory:

 

﻿

 

 

By:

[SIGNED]

 

Name:

 

 

Title:

 

 

﻿

 

 

﻿

 

 

Account Bank

Executed as a deed by

THE BANK OF NEW YORK MELLON, LONDON BRANCH

Acting by its duly authorized signatory:

 

﻿

 

 

By:

[SIGNED]

 

Name:

 

 

Title:

 

 

﻿

﻿



 

--------------------------------------------------------------------------------